                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                            Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                           Exhibit O
         Deposition Transcript of Vanessa Lefler, Ph.D




Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 1 of 114 PageID #: 2334
                               In The Matter Of:
                                  Kayla Gore v.
                               William Byron Lee




                                  Vanessa Lefler
                                  May 22, 2020




                           Min-U-Script® with Word Index

Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 2 of 114 PageID #: 2335
                                                                                1

 1                UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF TENNESSEE
 2                     NASHVILLE DIVISION

 3    --------------------------X
 4    KAYLA GORE; JAIME COMBS; :

 5    L.G.; AND K.N., :

 6                         Plaintiffs, :        Case No.
 7          v. :      3:19-CV-00328

 8    WILLIAM BYRON LEE, in his official :

 9    capacity as Governor of the State of                 :
10    Tennessee; and LISA PIERCEY, in her                 :
11    official capacity as Commissioner of the :

12    Tennessee Department of Health,               :
13                                   Defendants.          :

14    --------------------------X

15
16             REMOTE VIDEOTAPED DEPOSITION OF

17                         VANESSA LEFLER

18                     Friday, May 22, 2020

19                             Tennessee

20                           12:59 p.m.

21

22    Job No.:     2020-85189

23    Pages:    1 - 90

24    STENOGRAPHICALLY REPORTED BY:

25    GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

             www.LexitasLegal.com/Premier       Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 3 of 114 PageID #: 2336
                                                                                2

 1                 Deposition of VANESSA LEFLER, held remotely,

 2    via videoconference at:

 3
 4

 5                 Tennessee

 6
 7

 8

 9                 Pursuant to agreement, before Giselle
10    Mitchell-Margerum, Registered Professional Reporter,
11    Certified Reporting Instructor, Licensed Court Reporter

12    (TN), Certified Court Reporter (GA), and Notary Public
13    (Washington, D.C.).

14

15
16

17

18

19

20

21

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 4 of 114 PageID #: 2337
                                                                                3

 1                     A P P E A R A N C E S

 2    ON BEHALF OF PLAINTIFFS:

 3                 LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
 4                 SASHA BUCHERT, ESQ.

 5                 1776 K Street NW, Suite 722

 6                 Washington, DC 20006
 7                 (202) 804-6245

 8

 9    ON BEHALF OF DEFENDANTS:
10                 OFFICE OF THE ATTORNEY GENERAL
11                 DIANNA BAKER SHEW, ESQ.

12                 PO Box 20207
13                 Nashville, TN 37202

14                 (615) 532-1969

15
16    ALSO PRESENT:

17                 JOHN WINEMILLER

18                 TARA BORELLI

19                 SARA SEDGWICK

20                 SUNG JAE LIM

21                 KEVIN MONTGOMERY

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 5 of 114 PageID #: 2338
                                                                                4

 1                  W I T N E S S        I N D E X

 2

 3    Witness Page
 4

 5    VANESSA LEFLER (sworn) ........................7

 6
 7         Examination by SASHA BUCHERT           .............7

 8

 9
10
11

12
13

14

15
16

17

18

19

20

21

22

23

24

25

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 6 of 114 PageID #: 2339
                                                                                5

 1                     E X H I B I T      I N D E X

 2

 3       No. Description Page
 4

 5      Exhibit 1       Amended Complaint for .........16
      Declaratory and Injunctive Relief
 6
 7      Exhibit 2            Curriculum Vitae -- Vanessa ...17
      Lefler
 8

 9      Exhibit 3            Defendants' Expert ............31
      Disclosure
10
11      Exhibit 4            Declaration of Vanessa ........32
      Lefler
12
13      Exhibit 6       *CONFIDENTIAL* -- .............52
      Statistical Report
14

15      Exhibit 7       *CONFIDENTIAL* -- .............59
      Certificate of Live Birth
16

17      Exhibit 8       Document re: Ambiguous ........64
      Genitalia With Perineoscrotal
18    Hypospadias

19

20      Exhibit 9       Article - Evaluating bias .....71
      due to data linkage error in electronic
21    healthcare records

22

23      Exhibit 10      Tennessee Code Annotated .......76
      (Section 68-3-202)
24

25       Exhibit 11          Model State Vital Statistics ...79

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 7 of 114 PageID #: 2340
                             Vanessa Lefler - May 22, 2020

                                                                                6

 1                        P R O C E E D I N G S

 2       (Witness sworn.)

 3                          MS. BUCHERT:      Thank you so
 4             much.    Before we begin, I just want to

 5             clarify that counsel stipulate that all

 6             objections are reserved, except as to
 7             form.    And that this deposition is not

 8             being recorded.

 9                    Good afternoon, Ms. Lefler.
10                          THE WITNESS:      Hi.
11                          MS. BUCHERT:      Is that how you

12             pronounce your last name?
13                          THE WITNESS:      Yes.    Lefler is

14             correct.

15                          MS. BUCHERT:      Okay, great.
16             Thank you.

17                    Thanks so much for being here today.

18             My name is Sasha Buchert, and I represent

19             the plaintiffs in this matter.             Along

20             with my colleague, Tara Borelli, who also

21             works with LAMBDA Legal, representing the

22             plaintiffs in this matter.

23                    And also joining us is John --

24             Mr. John Winemiller, who is representing

25             the plaintiffs, from the law firm,

             www.LexitasLegal.com/Premier       Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 8 of 114 PageID #: 2341
                             Vanessa Lefler - May 22, 2020

                                                                                7

 1             Merchant & Gould.

 2                          THE WITNESS:      Nice to meet you

 3             all.
 4                          MS. BUCHERT:      And I'll let the

 5             defendants make their appearances.

 6                          MS. SHEW:     This is Dianna Shew,
 7             with the Tennessee Attorney General's

 8             Office, representing the defendants in

 9             this case.      And also from the Tennessee
10             Attorney General's Office with me today,
11             virtually, are Sara Sedgwick and Jae Lim.

12                           VANESSA LEFLER
13       Having been duly sworn testified as follows:

14       EXAMINATION BY MS. BUCHERT:

15             Q.     Before we get started, I'd like to
16       go over some agreements for the deposition,

17       which will hopefully make this easier for

18       everyone.     Although the deposition is on

19       video, we're not recording it.

20                          What we're doing is asking the

21       court reporter to take a transcript of your

22       testimony, so anyone reading it will be able

23       to tell what responses were given.               So you

24       will need to verbally say "yes" or "no" to any

25       questions I ask.

             www.LexitasLegal.com/Premier       Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 9 of 114 PageID #: 2342
                              Vanessa Lefler - May 22, 2020

                                                                                 8

  1                           If you were to nod instead of

  2      saying "yes" or "no," that would not be

  3      recorded.      Is that clear?
  4             A.    Yes, that is.

  5             Q.    And do you understand that you are

  6      under oath today?
  7             A.    I do understand that.

  8             Q.    And that this requires you to

  9      testify truthfully?
 10             A.    Yes.
 11             Q.    Okay.    And next, we cannot speak at

 12      the same time, because the court reporter
 13      needs to be able to take down what each of us

 14      says.     So please let me finish asking the

 15      questions before you start answering, and I
 16      will try to finish answering before I ask you

 17      another question.

 18                           Is that agreed?

 19             A.    Yes.

 20             Q.    Thanks.     If you do not understand

 21      something I ask, please let me know and I will

 22      try to rephrase it for you.           If you answer my

 23      questions, I am going to assume you understood

 24      it.

 25                           Is that agreed?

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 10 of 114 PageID #: 2343
                              Vanessa Lefler - May 22, 2020

                                                                                 9

  1             A.    Yes.

  2             Q.    And you must answer the questions

  3      audibly, with words.         The court reporter
  4      cannot take down nods of the head, or

  5      "uh-huhs" or "uh-uhs."         Is that clear?

  6             A.    Yes.
  7             Q.    Occasionally, one of the lawyers may

  8      make an objection to a question that is asked.

  9      Objections are made for the record only.                You
 10      must answer the question, unless instructed
 11      not to, by the attorneys representing you.

 12                           Is that clear?
 13             A.    Yes.    That's clear.

 14             Q.    Okay.    And if you need a break,

 15      please let me know, and I will try to
 16      accommodate that, whenever needed.                However,

 17      if you or anyone needs a break, we ask that

 18      you finished answering the line of question,

 19      meaning that we can't take a break with an

 20      open question pending.

 21                           Is that understood?

 22             A.    Yes.    That's understood.

 23             Q.    Are you under any medication that

 24      would prevent you from giving true and

 25      accurate and complete testimony today?

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 11 of 114 PageID #: 2344
                             Vanessa Lefler - May 22, 2020

                                                                                 10

  1             A.    No.    I'm not.

  2             Q.    And will you tell me if you do not

  3      understand any question of mine?
  4             A.    Yes.

  5             Q.    And will you tell me if my question

  6      is ambiguous in any way?
  7             A.    Yes.

  8             Q.    And will you tell me if you need

  9      more information to answer any question that I
 10      ask?
 11             A.    Yes.

 12             Q.    And will you make every effort today
 13      to answer all my questions carefully and

 14      fully?

 15             A.    Yes, I will.
 16             Q.    And will you make every effort to

 17      answer all of my questions accurately and

 18      honestly?

 19             A.    Yes.

 20             Q.    Is there any reason why you can't do

 21      all these things that I just asked about?

 22             A.    I can think of no reason.

 23             Q.    Throughout the day, I may refer to

 24      the plaintiffs in this matter --

 25      Ms. Kayla Gore; Ms. Jaime Combs; L.G.; and

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 12 of 114 PageID #: 2345
                              Vanessa Lefler - May 22, 2020

                                                                                 11

  1      K.N., who are transgender women.

  2                           As such, I'll be referring to

  3      them using "she," "her" and "hers" pronouns,
  4      and honorifics, such as, "Ms. Gore,"

  5      consistent with their gender identity.               And we

  6      ask that you do the same.
  7                           Do you understand?

  8             A.    I do.

  9             Q.    And did you receive the exhibits
 10      that we sent to defendants, that we'll be
 11      using today?

 12             A.    I received a package of 11 exhibits
 13      that are numbered "one" through "11."

 14             Q.    Great.     And do you have printed

 15      copies of those?
 16             A.    I have them electronically in front

 17      of me, if that's okay.

 18             Q.    That's great.       Okay.     And we have

 19      the ability to share them on the screen, that

 20      I'll use for some of them.           But I just wanted

 21      to make sure that you had easy access to them.

 22             A.    Thank you.

 23             Q.    Okay.    Well, let's get started.

 24      Could you please state your full name for the

 25      record?

             www.LexitasLegal.com/Premier         Lexitas     888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 13 of 114 PageID #: 2346
                              Vanessa Lefler - May 22, 2020

                                                                                 12

  1             A.    My name is Vanessa Anne Lefler.

  2             Q.    Okay.    And where do you work?

  3             A.    I work at the Tennessee Department
  4      of Health.

  5             Q.    Okay.    And what is your current

  6      title?
  7             A.    My current title is Director of

  8      Vital Statistics.

  9             Q.    Okay.    And, have you ever been
 10      deposed before?
 11             A.    I have never been deposed.

 12             Q.    Have you ever testified at a trial
 13      or a hearing before?

 14             A.    I have testified at a trial before.

 15             Q.    Okay.    And when was that?
 16             A.    That was, I believe, in October of

 17      2019.

 18             Q.    And what was that case about?

 19             A.    That case was regarding -- an issue

 20      regarding to -- access to abortion in

 21      Tennessee.

 22             Q.    Okay.    And what was your role?

 23             A.    My role was to describe with the

 24      information that the state collects, about

 25      abortion, from our Induced Termination of

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 14 of 114 PageID #: 2347
                              Vanessa Lefler - May 22, 2020

                                                                                 13

  1      Pregnancy data.

  2             Q.    And so, you were representing --

  3      which party were you representing?
  4             A.    Oh.     I was with the state of

  5      Tennessee.

  6             Q.    Okay.    Was the state of Tennessee --
  7      was the state of Tennessee a defendant in that

  8      case?

  9             A.    I believe so.       I'm not sure.
 10             Q.    Okay.    Did you serve as an expert in
 11      that role?

 12             A.    No.
 13             Q.    And did you submit any written

 14      testimony in that role?

 15             A.    No.
 16             Q.    How many times did you testify in

 17      that role?

 18             A.    Once.

 19             Q.    Thank you.      In your words, what is

 20      this lawsuit about?

 21             A.    The question, as I understand it, is

 22      whether the state should allow individuals to

 23      change their gender designation on the birth

 24      certificate, issued by the state of Tennessee.

 25             Q.    And, I'm sorry.       I apologize.       I

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 15 of 114 PageID #: 2348
                             Vanessa Lefler - May 22, 2020

                                                                                 14

  1      need to step back, because I forgot to ask a

  2      question about your prior appearance during

  3      the case that you worked on.           And would just
  4      like to know more about the content of that

  5      testimony.

  6                          What, exactly, you testified?
  7             A.    I described what the state reports

  8      each year, in terms of the total number of

  9      abortions that are performed in the state.
 10      The rate of abortion, relative to the live
 11      birthrate, and the population of women in

 12      reproductive age in the state.
 13                   And, also, the percentage of

 14      abortions that are performed at certain

 15      periods of gestational age.
 16             Q.    Is that -- was that the full extent

 17      of the testimony?

 18             A.    I was also asked questions about

 19      whether, in my estimation, there was any

 20      observable trend in the gestational age at

 21      which abortions were performed in the state.

 22      And also asked questions about where abortions

 23      are performed in the state, in terms of the

 24      healthcare providers that provide that

 25      service.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 16 of 114 PageID #: 2349
                              Vanessa Lefler - May 22, 2020

                                                                                 15

  1             Q.    Okay.    Anything else?

  2             A.    Not that I remember.

  3             Q.    Okay.    Thank you.      How did you first
  4      learn about this case?

  5             A.    I was asked to provide information

  6      that is relevant to my work with the --
  7      Tennessee's birth certificate data.

  8                   About whether we could know if there

  9      was any particular characteristics about the
 10      way that we collect "sex" on the Tennessee
 11      birth certificate from our department, and the

 12      state's attorneys.
 13             Q.    And when was that?

 14             A.    It was last fall.        But I honestly

 15      couldn't remember the date.
 16             Q.    And before you worked on this case,

 17      had you ever worked with the Office of the

 18      Attorney General for the state of Tennessee?

 19             A.    With respect to the case that I

 20      testified in, about abortion access.

 21             Q.    Okay.    Had you worked with them --

 22      with the Office of the Attorney General for

 23      the state of Tennessee, in any other role or

 24      capacity?

 25             A.    No.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 17 of 114 PageID #: 2350
                              Vanessa Lefler - May 22, 2020

                                                                                 16

  1             Q.    Have you reviewed the amended

  2      complaint in this case?

  3             A.    I have read it.       Yes.
  4             Q.    Okay.    I'd like to turn to what's

  5      been premarked as "Exhibit 1."            Can you pull

  6      that up, or would you like me to share it on
  7      the screen?

  8             A.    I can see it in front of me, thank

  9      you.
 10             (Exhibit 1 marked for identification)
 11             Q.    Okay.    I'm showing you what's been

 12      premarked as Exhibit 1.          Have you seen this
 13      document before?

 14             A.    I have seen this document before.

 15             Q.    And what is it?
 16             A.    Hold on a second.        I need to scroll

 17      up.    I'm looking at the last page of it,

 18      because I had it open.

 19             Q.    Okay.    Take your time.

 20             A.    Yes.    It reads that it is the

 21      Amended Complaint for Declaration and

 22      Injunctive Relief.        And I believe it states

 23      the key concerns and responses from the state.

 24             Q.    Okay.    All right.      And is this the

 25      complaint which you just referred?

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 18 of 114 PageID #: 2351
                              Vanessa Lefler - May 22, 2020

                                                                                 17

  1             A.    Yes.

  2             Q.    Okay.    Have you reviewed the expert

  3      report of Dr. Randi C. Ettner in this matter?
  4             A.    No.     I don't believe I have.

  5             Q.    Okay.    Have you reviewed the expert

  6      report of Dr. Shayne Sebold Taylor in this
  7      matter?

  8             A.    I'm not remembering.

  9             Q.    Have you reviewed any of the expert
 10      reports associated with this case?
 11             A.    None that stands out specifically to

 12      me.    I know I have gone through on this
 13      document, part of -- many of the pages, but

 14      I'm not recalling any of the names that you're

 15      specifically mentioning.
 16             Q.    Okay.    So, to -- to the best of your

 17      recollection, you don't remember reading any

 18      of the declarations associated with this case?

 19      The expert declarations.

 20             A.    To the best of my recollection, no.

 21             Q.    Okay.    I'd like to turn to what's

 22      been premarked as "Exhibit 2."

 23             (Exhibit 2 marked for identification)

 24             A.    Yes.

 25             Q.    And ask you a few questions about

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 19 of 114 PageID #: 2352
                              Vanessa Lefler - May 22, 2020

                                                                                 18

  1      this.    Is this -- have you seen this document

  2      before?

  3             A.    This appears to be my résumé.
  4             Q.    And is your résumé up-to-date and

  5      accurate?

  6             A.    Yes.
  7             Q.    I'd like to ask you a few questions

  8      about the content of your résumé.

  9             A.    Yes.
 10             Q.    How long have you been -- how long
 11      have you been the Director of Vital Statistics

 12      & Public Health Administrator 2?
 13             A.    Since April 1st of 2018.

 14             Q.    Okay.    And what are your duties?

 15             A.    My responsibilities are to supervise
 16      the state's collection of vital events data,

 17      which include information about birth, death,

 18      fetal death, marriage, divorce, and induce

 19      termination -- induced terminations of

 20      pregnancy.

 21                   I manage our reporting of many of

 22      those events to the Centers for Disease

 23      Control and Prevention; and also, the Social

 24      Security Administration; and also steward our

 25      data sharing with other state government

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 20 of 114 PageID #: 2353
                              Vanessa Lefler - May 22, 2020

                                                                                 19

  1      agencies, researchers, and the public.

  2             Q.    And what did you do before becoming

  3      the Director of Vital Statistics?
  4             A.    For a brief period, I was employed

  5      as a Statistical Research Specialist with the

  6      Department of Health.         And before that, I was
  7      a Professor of Political Science at Middle

  8      Tennessee State University.

  9             Q.    Okay.    And what were your duties at
 10      the Division of Policy and Planning?
 11             A.    They were more involved in

 12      performing data analysis and, actually,
 13      compiling the files that we would share with

 14      other divisions and state government agencies.

 15             Q.    And how long did you work in that
 16      position -- in that role?

 17             A.    About three months.

 18             Q.    About three months?         Okay.       And you

 19      said before joining the Tennessee Department

 20      of Health, that you worked -- according to

 21      your résumé -- at the Middle Tennessee State

 22      University?

 23                           Is that accurate?

 24             A.    Yes.    That's correct.

 25             Q.    Okay.    And how long did you work

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 21 of 114 PageID #: 2354
                              Vanessa Lefler - May 22, 2020

                                                                                 20

  1      there?

  2             A.    I worked there for five and a half

  3      years.
  4             Q.    Okay.    And which department did you

  5      work in?

  6             A.    Political Science and International
  7      Relations.

  8             Q.    Okay.    And were you in that

  9      department for the entire time?
 10             A.    Yes.
 11             Q.    And did you teach any courses in

 12      that department?
 13             A.    Yes.    I taught many courses in

 14      Political Science and International Relations.

 15             Q.    Okay.    Can you give us some
 16      examples?

 17             A.    I taught courses on introductory

 18      international relations; international

 19      security; conflict resolution; Model United

 20      Nations; and research methods.

 21             Q.    And I noticed on the résumé that

 22      there was -- you know, you've done some

 23      significant work on conflict resolution.               Is

 24      that a particular interest of yours?

 25             A.    Yes.    I wrote my doctoral

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 22 of 114 PageID #: 2355
                              Vanessa Lefler - May 22, 2020

                                                                                 21

  1      dissertation on conflict resolution, and I

  2      very much enjoyed that topic.

  3             Q.    And what was your doctoral
  4      dissertation about -- with regard to --

  5             A.    In --

  6             Q.    Sorry.
  7             A.    Yes.    No.    Thank you.     My doctoral

  8      dissertation was a theory about venue shopping

  9      among countries, when they attempt to resolve
 10      their disputes.
 11                   So, an example of that might be if a

 12      country -- if two countries have a conflict,
 13      would they decide to negotiate bilaterally, or

 14      go to the United Nations.

 15             Q.    And what kind of research did you do
 16      to put that together?

 17             A.    It was a combination of game theory,

 18      to develop the model, and computer simulations

 19      to design some of the important features of

 20      that model, that could apply to real world

 21      scenarios, that I tested with case studies,

 22      and laboratory experiments.

 23             Q.    And it sounds like conflict --

 24      international conflict resolution is a

 25      passion.     But are there other areas of

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 23 of 114 PageID #: 2356
                              Vanessa Lefler - May 22, 2020

                                                                                 22

  1      research that you did?         You know, either while

  2      at school, or while serving in your role at

  3      Middle Tennessee?
  4             A.    Yes.    So, my primary areas of

  5      research are in international relations.               I

  6      have a paper published on the United Nations
  7      Security Council; as well as another paper on

  8      international conflict resolution; and a third

  9      project on the use of laboratory experiments
 10      in international relations.
 11                   I also did research on military

 12      alliances and international organizations.
 13             Q.    Can you talk about the work you did

 14      with regard to the UN Security Council?               What

 15      was that about?
 16             A.    The question that we -- my co-author

 17      and I were wanting to answer was whether there

 18      was any sense of representation between the

 19      membership at large of the United Nations, and

 20      the individual countries that are on the

 21      United Nations Security Council.

 22             Q.    Okay.    Thank you.

 23             A.    Uh-huh.

 24             Q.    And it looks like, according to your

 25      résumé, you've got a bachelor's degree in

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 24 of 114 PageID #: 2357
                              Vanessa Lefler - May 22, 2020

                                                                                 23

  1      political science.        Is that accurate?

  2             A.    Yes.

  3             Q.    And where was that degree from?
  4             A.    Westminster College in Fulton,

  5      Missouri.

  6             Q.    And when did you obtain that degree?
  7             A.    2006.

  8             Q.    Do you possess any other

  9      undergraduate or graduate degrees?
 10             A.    No.     I just have my bachelor's
 11      degree from Westminster, and my PhD from the

 12      University of Iowa.
 13             Q.    Do you have -- do you possess a

 14      degree in medicine?

 15             A.    No.
 16             Q.    And you don't possess a degree in

 17      psychology.      Is that correct?

 18             A.    That is correct.        I do not.

 19             Q.    And you don't possess a degree in

 20      endocrinology.       Is that correct?

 21             A.    That is correct.

 22             Q.    And you don't have any training in

 23      neurobiology.        Is that correct?

 24             A.    That is correct.

 25             Q.    And you don't have a degree in

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 25 of 114 PageID #: 2358
                              Vanessa Lefler - May 22, 2020

                                                                                 24

  1      biology.     Is that accurate?

  2             A.    That is accurate.

  3             Q.    And your -- your résumé lists two
  4      publications.        Looks like one in 2015, and one

  5      in 2017.     Is that right?

  6             A.    Let me look.      This résumé is not my
  7      complete curriculum vitae, but it presents a

  8      selection of my publications.            So I can say

  9      that, yes, this does list two publications.
 10                   It omits another journal publication
 11      of mine, in the Review of the International

 12      Organization, which was the paper about the
 13      United Nations Security Council, that I

 14      mentioned.

 15                   And, also, a paper with Oxford
 16      Bibliographies, that I talked about, with

 17      respect to laboratory experiments.

 18             Q.    Okay.    Do either of these two

 19      publications have anything to do with vital

 20      statistics?

 21             A.    They do not use vital statistics as

 22      their source of data.         No.

 23             Q.    Do either of these publications have

 24      to do with gender identity?

 25             A.    No.     They do not.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 26 of 114 PageID #: 2359
                             Vanessa Lefler - May 22, 2020

                                                                                 25

  1             Q.    And do either of these publications

  2      have to do with gender dysphoria?

  3             A.    No.    They do not.
  4             Q.    And your CV also lists three

  5      different presentations, or lectures.               It

  6      looks like -- is that accurate?
  7             A.    Yes.

  8             Q.    And did any of these lectures have

  9      to do with vital statistics?
 10             A.    No.    They were not based on data
 11      that would use vital statistics.

 12             Q.    Did any of these lectures have to do
 13      with gender identity?

 14             A.    No.

 15             Q.    And did any of these lectures have
 16      to do with gender dysphoria?

 17             A.    No.

 18             Q.    Do you have any other publications

 19      or presentations, other than those that are

 20      listed on your CV?

 21             A.    From the ones that are listed on

 22      this résumé, I did say that I have another

 23      journal publication, and a publication in

 24      Oxford Bibliographies.         And I have delivered

 25      many presentations at academic conferences

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 27 of 114 PageID #: 2360
                             Vanessa Lefler - May 22, 2020

                                                                                 26

  1      during my academic career.

  2             Q.    And did any of those lectures have

  3      to do with vital statistics?
  4             A.    No, they did not.

  5             Q.    Did any of those lectures have to do

  6      with gender identity?
  7             A.    Could you describe to me how you

  8      might mean "gender identity" in that context?

  9             Q.    Well, how do you understand it?
 10             A.    So, for me, I would think that a
 11      person's identity with a gender, and that how

 12      that identity might impact their lives, could
 13      be a relevant variable of interest.

 14             Q.    And was it a subject matter of your

 15      lecture, to talk about gender identity,
 16      specifically?

 17             A.    I'm glad to give the example that

 18      I'm thinking of.        In my graduate work, I was

 19      the research assistant to a mentorship program

 20      for women in higher education.            And the goal

 21      of that program was to encourage the promotion

 22      and advancement of women in the field.

 23                   And so, we focused a lot on how

 24      women's identity, and the differential ways in

 25      which they are treated in higher ed, can

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 28 of 114 PageID #: 2361
                             Vanessa Lefler - May 22, 2020

                                                                                 27

  1      impact their career success.

  2             Q.    Did any of those lectures have to do

  3      with transgender people?
  4             A.    Not explicitly.       We just focused on

  5      if people identified as women, that they would

  6      be a member of the cohort that we were
  7      interested in.

  8             Q.    And when you say "identified as

  9      women," you're referring to transgender people
 10      that would identify as women?            And this would
 11      be accepted?

 12             A.    Yes.    That would be accepted.          There
 13      was no exclusion.

 14             Q.    Thank you.      And did any of these

 15      lectures have to do with gender dysphoria?
 16             A.    No.

 17             Q.    Do you have any other publications

 18      or presentations, other than those that are

 19      listed on your CV?

 20             A.    None other than I already talked

 21      about.

 22             Q.    Great.

 23                          MS. SHEW:     Just an objection.

 24             I think she's clarified that it's her

 25             résumé that we're looking at now.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 29 of 114 PageID #: 2362
                             Vanessa Lefler - May 22, 2020

                                                                                 28

  1                          MS. BUCHERT:      Okay.

  2      BY MS. BUCHERT:

  3             Q.    I'll rephrase the question.            Do you
  4      have any other publications or presentations,

  5      other than those that are listed on your

  6      résumé?
  7             A.    Yes.    I do have other publications

  8      and presentations other than those that are

  9      listed on my résumé.         This gives a selected
 10      set of the publications and presentations.
 11      And I have also described those other

 12      publications.
 13             Q.    Thank you.      Let's move on to the

 14      professional and civic service.            According to

 15      your résumé, you serve on the Advisory Board
 16      of the Tennessee Violent Death Reporting

 17      System.

 18                          Is that accurate?

 19             A.    Yes.    That's correct.

 20             Q.    What is the Tennessee Violent Death

 21      Reporting System?

 22             A.    It is a program with the Tennessee

 23      Department of Health Office of the State Chief

 24      Medical Examiner, to collect information

 25      specifically about homicides, suicides, and

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 30 of 114 PageID #: 2363
                              Vanessa Lefler - May 22, 2020

                                                                                 29

  1      some select accidental deaths, such as fatal

  2      drug overdoses, where the cause of death is

  3      due to a violent manner.
  4                   And its goal is to not only monitor

  5      the specific outcomes, but also build a

  6      network of data from law enforcement, mental
  7      health, and health records, to try to build a

  8      narrative of why those violent deaths occur.

  9             Q.    And what is the purpose of the
 10      board?
 11             A.    The purpose of the board is to

 12      advise the members of the Chief Medical
 13      Examiner's Office, who are collecting the

 14      data, on the data resources that are available

 15      to them.     And the possible application of
 16      lessons learned from the information that that

 17      team collects.

 18             Q.    Okay.    And how long have you served

 19      on the board?

 20             A.    Since its founding.         So this has

 21      been about a year, in January 2019.

 22             Q.    And it looks like you also serve on

 23      the board of directors for UNA-USA, for the

 24      Nashville Cordell Hull Chapter?            Is that

 25      accurate?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 31 of 114 PageID #: 2364
                              Vanessa Lefler - May 22, 2020

                                                                                 30

  1             A.    Yes.

  2             Q.    What is the UNA-USA organization?

  3             A.    The UNA-USA is an -- is a local
  4      grassroots advocacy group that seeks to

  5      promote the -- I guess, understanding and

  6      appreciation of the United Nations in the
  7      U.S..

  8                   There are similar organizations in

  9      other countries, and many states in the
 10      United States have chapters of this
 11      organization.

 12             Q.    And what is the purpose of the
 13      board?

 14             A.    The purpose of the board is to craft

 15      the agenda and organize events that help the
 16      organization fulfill its mission of outreach

 17      and education.

 18             Q.    And how long have you served on the

 19      board?

 20             A.    I have served for about four years.

 21             Q.    Okay.    And what are your duties?

 22             A.    I have had a variety of

 23      responsibilities on that board.            As a general

 24      board member, I give my advice and input on

 25      the agenda and activities.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 32 of 114 PageID #: 2365
                              Vanessa Lefler - May 22, 2020

                                                                                 31

  1                   I have helped coordinate events that

  2      the chapter has held.         And I served very

  3      briefly as an executive officer -- as a
  4      vice president, and president, for a brief

  5      period.

  6             Q.    Thank you.      I'd like to talk about
  7      your opinions a little bit.           You were engaged

  8      to render an expert opinion in this case.                Is

  9      that correct?
 10             A.    Yes.
 11             Q.    And what are your opinions in this

 12      case?
 13             A.    My opinions in this case are that I

 14      really don't have much of an opinion on, you

 15      know, the state's role in making
 16      determinations about sex at birth.                And I am

 17      seeking to, you know, basically make sure that

 18      I can accurately explain how the vital

 19      statistics are involved in that process.

 20             Q.    Okay.    I'm going to show you -- I'd

 21      like to ask you to turn to what's been

 22      premarked as "Exhibit 3."          The Defendants'

 23      Expert Disclosures.

 24             A.    Yes.

 25             (Exhibit 3 marked for identification)

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 33 of 114 PageID #: 2366
                              Vanessa Lefler - May 22, 2020

                                                                                 32

  1             Q.    Have you seen this document before?

  2             A.    I have seen this document before.

  3             Q.    And what is it?
  4             A.    It is the expert disclosure of my

  5      supervise, Mr. Gray Bishop, and myself, to

  6      matters of vital records and vital statistics
  7      in this case.

  8             Q.    Okay.    And it contains a description

  9      of your expected testimony and opinions.               Is
 10      that correct?
 11             A.    Yes.

 12             Q.    Okay.    And now, I'd like to ask you
 13      to turn to what has been premarked as

 14      "Exhibit 4."

 15             (Exhibit 4 marked for identification)
 16             A.    Yes.

 17             Q.    And have you seen this document

 18      before?

 19             A.    I have.

 20             Q.    And what is it?

 21             A.    It is the declaration of my

 22      statements for this case.

 23             Q.    And if you could turn to page three.

 24      Is that your signature on the declaration

 25      marked on Exhibit 4?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 34 of 114 PageID #: 2367
                             Vanessa Lefler - May 22, 2020

                                                                                 33

  1             A.    It is.

  2             Q.    Is your declaration accurate, in all

  3      respects?
  4             A.    Yes, it is.

  5             Q.    Is your declaration complete, in all

  6      respects?
  7                          MS. SHEW:     Object to the form.

  8             A.    As far as I -- I don't know.             Should

  9      I -- do I need to wait on something, or do
 10      I --
 11                          MS. SHEW:     No.    When I make an

 12             objection to the form, then you may
 13             answer the question if you --

 14                          THE WITNESS:        Okay.      Thank you.

 15                   As far as I know, the declaration is
 16             complete.     It is what I prepared.

 17             Q.    Is there anything you want to change

 18      on your declaration?

 19             A.    No.

 20             Q.    Is there anything you want to delete

 21      in your declaration?

 22             A.    No.

 23             Q.    Is there anything you wish to add

 24      that would -- sorry.

 25                          Is there anything you wish you

             www.LexitasLegal.com/Premier         Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 35 of 114 PageID #: 2368
                             Vanessa Lefler - May 22, 2020

                                                                                 34

  1      had added to your declaration?

  2             A.    Nothing comes to mind.

  3             Q.    Did you purposely leave anything out
  4      of your declaration?

  5             A.    No.

  6             Q.    Do you feel you need to do any
  7      additional work relating to your declaration?

  8             A.    No.

  9             Q.    Is your declaration the -- sorry.
 10      Strike that.
 11                          Do you believe that your

 12      declaration contains all the information for
 13      the Court and jury to understand all the work

 14      you did in this case?

 15                          MS. SHEW:     Objection to the
 16             form.

 17             A.    As far as to my ability to speak to

 18      the use of the vital statistics, it is

 19      complete.

 20             Q.    And do you believe that your

 21      declaration contains all of the information

 22      for the Court, that it needs to decide this

 23      case?

 24                          MS. SHEW:     Same objection.

 25             A.    I'm uncertain whether the court can

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 36 of 114 PageID #: 2369
                             Vanessa Lefler - May 22, 2020

                                                                                 35

  1      make a determination based solely on this

  2      declaration.

  3             Q.    Do you believe that your declaration
  4      contains all of the information for the Court

  5      and jury to evaluate what you did for

  6      reliability?
  7                          MS. SHEW:     Object to the form.

  8             A.    I have attempted to document

  9      wherever I have received information for my
 10      declaration.       So, in that respect, I do
 11      believe that it accurately portrays the work

 12      that I did to make these statements.
 13             Q.    Having not reviewed the reports of

 14      Dr. Ettner and Dr. Taylor, you are not

 15      offering an opinion in response to their
 16      reports or declarations.          Correct?

 17             A.    No.    I am not responding to those

 18      other reports.

 19             Q.    And you're not offering an opinion

 20      about the opinions expressed by Dr. Ettner and

 21      Dr. Taylor.      Correct?

 22             A.    No, I am not offering opinions about

 23      those other statements.

 24             Q.    And you are also not offering an

 25      opinion on the etiology of sex.            Is that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 37 of 114 PageID #: 2370
                             Vanessa Lefler - May 22, 2020

                                                                                 36

  1      correct?

  2             A.    No.    I am not able to speak to the

  3      etiology of sex.
  4             Q.    And you are not offering an opinion

  5      on the etiology of gender identity.               Is that

  6      correct?
  7             A.    That is correct.

  8             Q.    And you're not offering an opinion

  9      on the nature of gender identity.             Is that
 10      correct?
 11             A.    That is correct.

 12             Q.    And you're not offering an opinion
 13      on the etiology of gender dysphoria.                Is that

 14      correct?

 15             A.    That is correct.
 16             Q.    And you're not offering an opinion

 17      on the treatment of gender dysphoria.                Is that

 18      correct?

 19             A.    That is correct.

 20             Q.    And you're not offering an opinion

 21      on the process of gender transition for

 22      transgender persons.         Is that correct?

 23             A.    That is correct.

 24             Q.    And you're not an attorney.             Is that

 25      correct?

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 38 of 114 PageID #: 2371
                              Vanessa Lefler - May 22, 2020

                                                                                 37

  1             A.    I am not an attorney.

  2             Q.    Do you consider yourself an expert

  3      in the field of psychiatry?
  4             A.    No.

  5             Q.    Do you consider yourself an expert

  6      in the field of psychology?
  7             A.    No.

  8             Q.    Do you consider yourself an expert

  9      in the field of neurobiology?
 10             A.    No.
 11             Q.    And do you consider yourself an

 12      expert in the field of endocrinology?
 13             A.    No.

 14             Q.    And do you consider yourself an

 15      expert on the subject of gender dysphoria?
 16             A.    No.

 17             Q.    And do you consider yourself an

 18      expert on the subject of gender identity?

 19             A.    No.

 20             Q.    Okay.    Without disclosing -- oh.

 21      And I want to again remind you that if you

 22      need a break, just let me know.

 23             A.    Thank you.

 24             Q.    Without disclosing the substance of

 25      any conversations you might have had with your

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 39 of 114 PageID #: 2372
                             Vanessa Lefler - May 22, 2020

                                                                                 38

  1      counsel, when did you first speak with counsel

  2      with regard to this case?

  3             A.    I know it was in fall 2019.            But I
  4      can't remember the month.

  5             Q.    And which attorneys did you speak

  6      with?
  7             A.    Ms. Dianna Shew.        And I also

  8      remember having our department's general

  9      counsel, Rachel Appelt, available.                I'll
 10      apologize that I don't remember any of our
 11      other counsel's names.

 12             Q.    I'm sorry.      Could you spell the --
 13      Rachel's name?       I haven't heard that one

 14      before.

 15             A.    Her name is Rachel; R-A-C-H-E-L.
 16      And her last name is Appelt; A-P-P-E-L-T.

 17             Q.    Thank you.

 18             A.    Sorry.

 19             Q.    How many times have you spoken with

 20      defense counsel about the case?

 21             A.    Two or three times.         It's not been

 22      many.

 23             Q.    And when did those conversations

 24      happen?

 25             A.    The primary conversations that we

             www.LexitasLegal.com/Premier        Lexitas          888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 40 of 114 PageID #: 2373
                             Vanessa Lefler - May 22, 2020

                                                                                 39

  1      had, again, were in fall 2019.            And then we

  2      spoke again in preparation for my deposition

  3      today.
  4             Q.    What did you do to prepare for

  5      today's deposition?

  6             A.    I reviewed the -- the statements
  7      that I had prepared for this case.                So, the

  8      declaration and the expert disclosure.               I

  9      also -- I received the documents an hour
 10      before our meeting today.          I looked at all of
 11      those briefly before we talked.

 12                   And I also spoke with our -- our
 13      attorneys.

 14             Q.    What aspects of your education did

 15      you rely upon in forming your opinion?
 16             A.    My research and training is in

 17      statistics.      And, particularly, event

 18      statistics.      A conflict is a type of event.

 19      And that informs my current work in studying

 20      and evaluating data.

 21                   So, in terms of understanding how

 22      data rules and data collection processes are

 23      structured, that helps me explain the

 24      protocols that we follow for the CDC, and

 25      other agencies and researchers that we release

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 41 of 114 PageID #: 2374
                             Vanessa Lefler - May 22, 2020

                                                                                 40

  1      data to.

  2                   And that would probably be my

  3      primary way in which I've used my -- my
  4      background in preparation for the statements

  5      here.

  6                   I guess I will also say, having had
  7      a background in research, it's very accessible

  8      for me to read academic literature when it

  9      comes to my profession.          And, as I explained,
 10      part of my profession is about monitoring data
 11      release.

 12                   And so, a lot of the information
 13      here has been relevant for my current job.

 14             Q.    Without revealing any substantive

 15      conversations you've had with your attorneys,
 16      did anyone help you prepare the declaration?

 17             A.    No.    I prepared this.       On my own.

 18      Apart from the form.         Because I don't know

 19      that I would have known to write this very

 20      specific style of writing with the -- "I am 18

 21      years of age," and all these other, you know,

 22      pieces.

 23             Q.    Did anyone help with your

 24      declaration?

 25             A.    Again, apart from the form of, you

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 42 of 114 PageID #: 2375
                              Vanessa Lefler - May 22, 2020

                                                                                 41

  1      know -- again, I had never written a

  2      declaration before this case.            So -- but no.

  3      All other pieces -- all of the facts included
  4      in this are my own writing.

  5             Q.    And what other information was

  6      provided to you by the defense counsel?
  7                           MS. SHEW:    Object to the form.

  8             I object to the form.         I also object that

  9             I believe that is attorney/client
 10             privilege.     You're asking her what
 11             information her lawyers gave her.

 12             Q.    And were you instructed to assume
 13      any facts in your opinion?

 14             A.    No.     I was not instructed to assume

 15      anything.
 16             Q.    Okay.    In forming your opinion, did

 17      you consider any documents, other than the

 18      documents you just identified?

 19             A.    No.

 20             Q.    With regard to the studies that are

 21      cited in your declaration, how did you come

 22      about those studies?

 23             A.    Some of the documents that I cited

 24      in    this declaration are already familiar to

 25      me.    I used the guide to completing the

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 43 of 114 PageID #: 2376
                             Vanessa Lefler - May 22, 2020

                                                                                 42

  1      facility worksheets, from the National Center

  2      for Health Statistics.         Really, regularly, for

  3      my job responsibilities.
  4                   Another important aspect of my job

  5      responsibility is to review IRB requests from

  6      researchers for vital statistics data.              And,
  7      through that, I have had to learn a lot more

  8      about data linkage in health data.

  9                   And so, that -- to help me be more
 10      educated in that area of my responsibility,
 11      I'm familiar with the Heron and Herchon

 12      [Phonetic] articles.
 13                   And, to me, it was also important to

 14      understand, you know, when the Centers for

 15      Disease Control define our parameters, in
 16      particular ways, how does that information get

 17      used in subsequent research.

 18                   And so, I conducted additional

 19      literature review of the articles that pertain

 20      to correlations of fetal sex and maternal and

 21      child outcomes.

 22             Q.    Is a birth certificate an

 23      identification document?

 24                          MS. SHEW:     Object to the form.

 25             A.    I believe it can be used as an

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 44 of 114 PageID #: 2377
                             Vanessa Lefler - May 22, 2020

                                                                                 43

  1      identification document.          I also understand

  2      that it can be used as a document to establish

  3      citizenship.      And those are the areas that I'm
  4      familiar with its use.

  5             Q.    Are there other ways in which you

  6      understand it to be used, to document, or to
  7      demonstrate identity?

  8             A.    None that I'm aware of.          I could --

  9      I can speak to its use for citizenship in
 10      social security enumeration.           And, just from
 11      my personal experience, I know that I could

 12      use my birth certificate to establish a
 13      portion of citizenship for my passport

 14      application, for example.

 15             Q.    Could you talk about that
 16      experience?      Like what does that look like?

 17      Did you --

 18             A.    Which experience?

 19             Q.    I don't really understand the

 20      difference between -- those are two

 21      different -- documents that you referred to.

 22      One was citizenship -- as I understood your

 23      statement, one was, you know, citizenship --

 24      card, maybe.

 25             A.    Okay --

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 45 of 114 PageID #: 2378
                              Vanessa Lefler - May 22, 2020

                                                                                 44

  1             Q.    I'm not sure exactly what you were

  2      saying.

  3             A.    Oh, sure.
  4             Q.    You know, the passport question.

  5      And I was just curious if you could give me

  6      more background about --
  7             A.    Sure.

  8             Q.    -- about that.

  9             A.    Sure.    So, my familiarity with the
 10      use of the birth certificate as a citizenship
 11      document comes from one of my job

 12      responsibilities.
 13                   Our department shares data with the

 14      Social Security Administration to help newborn

 15      infants get social security numbers.                 And,
 16      sometimes, when maybe the parents don't

 17      immediately give us permission to send that

 18      information to the Social Security

 19      Administration, and they want to know how to

 20      get a social security number for their child,

 21      they need to provide certain kinds of

 22      documentation to the Social Security

 23      Administration.

 24                   And, in trying to help those

 25      parents, it helps them to understand how each

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 46 of 114 PageID #: 2379
                             Vanessa Lefler - May 22, 2020

                                                                                 45

  1      piece of documentation fits into their

  2      application.

  3                   And, at least with the guidance that
  4      I read, the Social Security Administration is

  5      clear that a birth certificate is not an

  6      identification tool, but it establishes
  7      citizenship.

  8                   And, when combined with, say, a

  9      medical record, or a photo ID that can prove
 10      that you are the person you claim you are,
 11      that can be together sufficient to establish

 12      the information to get a social security
 13      number.

 14                   And I know that when I submit my

 15      application for a passport, I provide a photo
 16      ID, and my birth certificate.            So -- but I'm

 17      not sure how the State Department uses the

 18      birth certificate in that setting.

 19             Q.    Are there -- so, you had to submit

 20      your birth certificate to the passport agency

 21      to get a passport, or to -- is that accurate?

 22                          MS. SHEW:     Object to the form.

 23             A.    I seem to remember I did.

 24             Q.    Are there any other circumstances

 25      where you submitted your birth certificate?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 47 of 114 PageID #: 2380
                             Vanessa Lefler - May 22, 2020

                                                                                 46

  1             A.    I'm trying to remember.          It's been

  2      so long since I've had to, you know, renew my

  3      driver's license without my current version of
  4      my driver's license.         And so, I'm not

  5      remembering any recent.          I'm sorry.

  6             Q.    Oh.    Other than the birth
  7      certificate -- other than the passport agency?

  8             A.    Other than the passport agency.

  9      Yeah.
 10             Q.    Do you agree that it's important for
 11      your birth certificate to reflect your

 12      identity as "female?"
 13                          MS. SHEW:     Object to the form.

 14             A.    I -- you know, it's important to me

 15      that my birth certificate represent the facts
 16      of who I say I am.

 17                          MS. BUCHERT:      I -- I don't know

 18             how you're feeling, but I would really

 19             like to take a five-minute break, if

 20             that's okay with everyone.

 21                   Do you mind taking a break?

 22                          THE WITNESS:      That's fine with

 23             me.

 24                          MS. BUCHERT:      Okay.       Great.

 25             We'll go off the record, and come back in

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 48 of 114 PageID #: 2381
                              Vanessa Lefler - May 22, 2020

                                                                                 47

  1             five minutes and start up again.

  2                           THE WITNESS:     Thank you.

  3                   (Short break.)
  4      BY MS. BUCHERT:

  5             Q.    Ms. Lefler, I'd like you to turn to

  6      what's marked as "Exhibit 3," and would ask
  7      that you take a look at paragraph one of your

  8      declaration.      I think it's on page six.

  9             A.    Okay.
 10             Q.    And my understanding is that this
 11      paragraph states that:

 12                           "The Office of Vital
 13      Records...extracts information reported on the

 14      Tennessee Department of Health Certificate of

 15      Live Birth and then compiles that information
 16      into data files that are used in public

 17      health surveillance, research, and government

 18      administration."

 19                           Is that accurate?

 20             A.    That is accurate.

 21             Q.    And are those data files drawn from

 22      what is known as the "Tennessee Birth

 23      Statistical System?"

 24             A.    The data file is the birth

 25      statistical system.         The information for that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 49 of 114 PageID #: 2382
                              Vanessa Lefler - May 22, 2020

                                                                                 48

  1      statistical system is taken from the

  2      information that is entered in the birth

  3      certificate.
  4             Q.    Let's go to page six of this

  5      exhibit.

  6             A.    Uh-huh.
  7             Q.    And in paragraph two, it states

  8      that:

  9                           "The Tennessee Birth
 10      Statistical System is the product of the
 11      information obtained from the Certificate of

 12      Live Birth combined with computer generated
 13      values, for example, mother's age at the time

 14      of delivery and gestational age, and

 15      information linked from death certificates,
 16      Social Security feedback, and standardized

 17      race and ethnicity from the National Center

 18      for Health Statistics.

 19                           In total, the Office of Vital

 20      Statistics collects and maintains data on more

 21      than 300 items for any given birth that occurs

 22      in the state."

 23                           Did I read that correctly?

 24             A.    You did.

 25             Q.    Okay.    Is one of the data elements

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 50 of 114 PageID #: 2383
                              Vanessa Lefler - May 22, 2020

                                                                                 49

  1      collected in the Tennessee birth statistical

  2      systems system a baby's sex recorded at birth?

  3             A.    Yes.    Sex recorded at birth is on
  4      the -- is in our data.

  5             Q.    And that information is extracted

  6      from the Certificate of Live Birth, soon after
  7      the baby is born.        Is that correct?

  8             A.    That's correct.

  9             Q.    And that information is extracted
 10      within a year of birth.          Is that correct?
 11             A.    Yes.    That's correct.       We finish

 12      compiling our birth statistics by April of the
 13      year following that event occurring.                 So it

 14      could be between 15 and four months.

 15                   So, for babies born in January 2019,
 16      we just finished reviewing their data.                But

 17      that's the same for babies born in

 18      December 2019.       We have a kind of collection

 19      period.     And then we stop -- we stop kind of

 20      updating what we keep for statistical

 21      purposes.

 22             Q.    Okay.    And is the Tennessee Birth

 23      Statistical System also known as the

 24      "statistical file?"

 25             A.    Yes.    That's correct.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 51 of 114 PageID #: 2384
                              Vanessa Lefler - May 22, 2020

                                                                                 50

  1             Q.    Okay.

  2             A.    Yes.    I just -- I'm a terrible

  3      writer and I want to -- you know.
  4             Q.    Yes.    And, just to clarify, this

  5      is -- we're talking about the disclosures now.

  6      Not the declaration.
  7             A.    Yes.    I think that's what I'm

  8      looking at.

  9             Q.    Okay.    Great.
 10             A.    Yes.
 11             Q.    And on paragraph three of exhibit --

 12      of this exhibit -- Exhibit 3 -- it states
 13      that:

 14                           "At least some portion, if not

 15      all, of these data elements are provided to
 16      contract representatives, researchers,

 17      government agencies, and other data users for

 18      application to public health surveillance,

 19      research, and administrative and audit

 20      functions."

 21                           Did I read that accurately?

 22             A.    Yes.

 23             Q.    And, just so I understand, the

 24      information that is provided to researchers,

 25      is that information contained -- that

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 52 of 114 PageID #: 2385
                              Vanessa Lefler - May 22, 2020

                                                                                 51

  1      information is contained within a statistical

  2      file.

  3                           Is that correct?
  4             A.    Yes.    That's correct.

  5             Q.    Okay.    Could we go to Exhibit 4?

  6      Your declaration?
  7             A.    Yes.

  8             Q.    And if you turn to paragraph one --

  9      1A -- it states that sex recorded at the time
 10      of birth is:
 11                           "Used as a direct indicator in

 12      maternal and child health outcomes in public
 13      health surveillance and research."

 14                           Is that accurate?

 15             A.    Yes.    That's accurate.
 16             Q.    And the information used for the

 17      public health surveillance and research,

 18      referenced in paragraph 1A of your

 19      declaration, comes from the statistical file.

 20                           Is that accurate?

 21             A.    That is accurate.        Yes.

 22             Q.    Would you agree that other states

 23      also have an interest in using sex recorded at

 24      the time of birth, in public health

 25      surveillance and research?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 53 of 114 PageID #: 2386
                              Vanessa Lefler - May 22, 2020

                                                                                 52

  1                           MS. SHEW:    Objection to the

  2             form.

  3             A.    I do know that other states do use
  4      sex in reporting facts in maternal and child

  5      health outcomes from the birth data.

  6             Q.    And do you provide copies -- a copy
  7      of people's Certificate of Live Birth to those

  8      entities that conduct public health

  9      surveillance?
 10             A.    Do you mean -- could you rephrase
 11      your question?       I'm sorry.

 12             Q.    Sure.    Do you provide the
 13      Certificate of Live Birth to those entities

 14      that request information from the Office of

 15      Vital Statistics for public health
 16      surveillance and research?

 17             A.    We share birth information.             This is

 18      an electronic file.         Not a copy of the

 19      physical document of the certificate -- with

 20      our other state Vital Records Offices, through

 21      our interjurisdictional exchange agreement.

 22             Q.    I'd like to ask you to look at

 23      Exhibit 6.

 24             (Exhibit 6 marked for identification)

 25             Q.    Which is --

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 54 of 114 PageID #: 2387
                              Vanessa Lefler - May 22, 2020

                                                                                 53

  1             A.    Okay.

  2             Q.    And I'm showing you what's premarked

  3      as "Exhibit 6," which was provided to us by
  4      defendant's counsel in discovery.

  5                           MS. SHEW:    And it's obvious on

  6             the exhibit, but for the record, this is
  7             a confidential Exhibit.

  8             A.    I see --

  9             Q.    Can you see this document?
 10             A.    I'm sorry.      I was just confirming
 11      that I could see the document.

 12             Q.    Thank you.
 13             A.    I don't know if you were waiting for

 14      my response.

 15             Q.    Have you seen this document before?
 16             A.    Yes, I have.

 17             Q.    And what is it?

 18             A.    It is a summary of the number of

 19      births that have occurred in the state of

 20      Tennessee, from 1980 to 2018, with counts by

 21      the sex that is recorded on the birth

 22      statistical file.

 23             Q.    Okay.

 24             A.    As I'm reading the table, it also

 25      includes specific information about the

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 55 of 114 PageID #: 2388
                              Vanessa Lefler - May 22, 2020

                                                                                 54

  1      individual certificates that had some other

  2      sex, than "male" or "female."

  3             Q.    And, turning to table one -- sorry.
  4      Can I ask a follow-up -- I'm going to ask a

  5      follow-up question to the last series of

  6      questions.
  7                           When I asked whether you shared

  8      the Certificate of Live Birth with those

  9      entities that are asking for public
 10      surveillance, you testified that they don't --
 11      that you don't share the actual birth

 12      certificates, which I understand.
 13                           But the question I'm hoping you

 14      can answer is whether that information that's

 15      shared is the statistical file with those
 16      entities.     That research.

 17             A.    That's correct.       It is the

 18      statistical file.

 19             Q.    Okay.    Thank you.      And then, going

 20      back to table one on Exhibit 6, it shows the

 21      number of births per year, by sex, from 1980

 22      to 2018.     Is that correct?

 23             A.    That is correct.

 24             Q.    Okay.    And it shows that 43 children

 25      were born during this period of time, whose

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 56 of 114 PageID #: 2389
                              Vanessa Lefler - May 22, 2020

                                                                                 55

  1      sex designation on their birth certificate

  2      is -- is listed an "unknown."

  3                           Is that accurate?
  4             A.    That is accurate.

  5             Q.    Okay.    I'd like to go through a

  6      couple of examples -- go into table two now.
  7      And this is a little hard, because you'd have

  8      to --

  9             A.    Yes.
 10             Q.    -- rotate.
 11             A.    I can turn it.

 12             Q.    But, the examples I wanted to go
 13      through, I'd like you to look at -- again,

 14      understanding that this information will

 15      remain confidential, look at the example
 16      pertaining to [Redacted name], which is ninth

 17      from the bottom.

 18             A.    Okay.    I see it now.

 19             Q.    And I'd like you to look at that

 20      row, and then go all the way to the right, to

 21      the field notes.

 22             A.    Yes.

 23             Q.    And in the field note, it says that:

 24                           "This record was corrected by

 25      affidavit to change the child's sex to 'male,'

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 57 of 114 PageID #: 2390
                              Vanessa Lefler - May 22, 2020

                                                                                 56

  1      but not changed on the statistical file."

  2                           Did I read that correctly?

  3             A.    Yes.
  4             Q.    And this is the same statistical

  5      file that we've been discussing today.               Right?

  6             A.    Yes.    That's correct.
  7             Q.    Okay.    Can we turn to the fifth row

  8      from the bottom?

  9             A.    Is that --
 10             Q.    Can you see --
 11             A.    Is that [Redacted name]?

 12             Q.    Yes.    I think it's [Redacted name].
 13      Yes.

 14             A.    Okay.    Yes.

 15             Q.    And there in the notes, it also says
 16      that:

 17                           "The record was corrected by

 18      affidavit to change the child's sex to 'male,"

 19      but not changed on the statistical file."

 20                           Is that accurate?

 21             A.    That is accurate.

 22             Q.    And this child, sadly, died in 2005.

 23      Is that correct?

 24             A.    That's correct.

 25             Q.    And the death certificate identified

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 58 of 114 PageID #: 2391
                             Vanessa Lefler - May 22, 2020

                                                                                 57

  1      the person as male.        Is that correct?

  2             A.    That's correct.

  3             Q.    So, just so I understand, the birth
  4      certificate for this person, when it was

  5      issued, showed the persons sex as "male."                 But

  6      the statistical file on the computer system
  7      shows that it is "unknown."

  8                          Is that correct?

  9             A.    Yes.    Our statistical file showed
 10      this person as having an unknown sex.               And
 11      when I looked at the current version of that

 12      person's record, it indicated that their sex
 13      was "male" on their birth certificate.              And

 14      that that was a change created by an

 15      affidavit.
 16             Q.    So, based on what we've reviewed, it

 17      is possible to correct a field on a person's

 18      certificate of birth, for identification

 19      purposes, and have that field remain unaltered

 20      on the Office of Vital Statistics statistical

 21      file?

 22                          Is that correct?

 23                          MS. SHEW:     Object to the form.

 24             A.    It is possible for differences to

 25      exist between the vital records and our

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 59 of 114 PageID #: 2392
                             Vanessa Lefler - May 22, 2020

                                                                                 58

  1      statistical file.        I do not know when that

  2      affidavit was submitted.

  3                   If it was submitted after the period
  4      at which we stopped collecting our data for

  5      statistical and research purposes, then that

  6      would not change our file.           So, that way, our
  7      statistics can remain consistent over time.

  8             Q.    Let's flip back to Exhibit 3, and go

  9      to page seven.       And, in paragraph six, the
 10      first sentence states:
 11                          "In fulfillment of

 12      its responsibilities under Tennessee State Law
 13      to prepare and publish accurate vital

 14      statistics of the state, and the terms of its

 15      agreements with data users, the Office of
 16      Vital Statistics reviews and maintains records

 17      in the Birth Statistical System for their

 18      completeness and legal validity."

 19                          Did I read that correctly?

 20             A.    "Their logical validity."            Yes.

 21             Q.    And, by "Birth Statistical System,"

 22      again, you're referring to the statistical

 23      file.    Is that correct?

 24             A.    That is correct.

 25             Q.    And do you verify logical validity

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 60 of 114 PageID #: 2393
                               Vanessa Lefler - May 22, 2020

                                                                                 59

  1      through the performance of conditional logic

  2      tests?

  3             A.     Yes, we do.
  4             Q.     Okay.    Are these conditional logic

  5      tests performed before or after the

  6      statistical file is closed?
  7             A.     They are performed before we close

  8      the file.

  9             Q.     Okay.    So there comes a time when
 10      you no longer perform conditional logic test
 11      on a statistical file for a given year?

 12             A.     That is --
 13             Q.     Is that correct?

 14             A.     That is correct.

 15                            MS. BUCHERT:     How are you
 16             doing?    Do you need a break?          Are you

 17             going strong?

 18                            THE WITNESS:     I'm okay.      Thank

 19             you.

 20                            MS. BUCHERT:     Okay, great.

 21      BY MS. BUCHERT:

 22             Q.     Okay.    I'd like to turn now to

 23      Exhibit 7.

 24           (Exhibit 7 marked for identification)

 25             Q.     And what I'm showing you, again, is

             www.LexitasLegal.com/Premier         Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 61 of 114 PageID #: 2394
                             Vanessa Lefler - May 22, 2020

                                                                                 60

  1      information that will remain confidential.

  2      It's a premarked exhibit which was provided to

  3      us by the defendants' counsel in discovery.
  4                          Have you ever seen this

  5      document before?

  6             A.    I couldn't tell you if I have or
  7      have not.     I've seen many birth certificates,

  8      so I don't know if I've seen this one

  9      specifically.
 10             Q.    What is it?
 11             A.    It is a -- it is a birth certificate

 12      that would be issued to an individual by the
 13      state.

 14             Q.    And it lists the sex of the child as

 15      "unknown."      Is that correct?
 16             A.    That is correct.

 17             Q.    And, turning to the second page of

 18      the exhibit, there is a note -- electronic

 19      note for the birth record that says that the

 20      child was born with both sex organs.                Did I

 21      read that correctly?

 22             A.    Yes.

 23             Q.    So, if this child is born with both

 24      sex organs, is it your opinion that they

 25      cannot identify as "male" or "female?"

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 62 of 114 PageID #: 2395
                             Vanessa Lefler - May 22, 2020

                                                                                 61

  1                          MS. SHEW:     Object to the form.

  2             A.    I don't have an opinion on how the

  3      child can be identified.          That field is
  4      completed at the time of birth by the medical

  5      provider.

  6             Q.    What would they have to show in
  7      order to amend the sex designation on their

  8      birth certificate?

  9                          MS. SHEW:     Object to the form.
 10             A.    I'm not very involved in my role, in
 11      how the vital records are amended.                So, I'm

 12      not sure the answer to your question.
 13             Q.    And could a person born with

 14      ambiguous genitalia, designated as "unknown"

 15      on a birth certificate, be able to update the
 16      sex designation on their birth certificate,

 17      based on their chromosomal make up?

 18                          MS. SHEW:     Object to the form.

 19             A.    Again, I'm -- I'm not sure the

 20      documentation needed to amend that field on

 21      the birth certificate.

 22             Q.    And could a person born with

 23      ambiguous genitalia, designated as "unknown"

 24      on their birth certificate, be able to update

 25      the sex designation on their birth

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 63 of 114 PageID #: 2396
                              Vanessa Lefler - May 22, 2020

                                                                                 62

  1      certificate, based on their hormonal make up?

  2                           MS. SHEW:    Object to the form.

  3             A.    Again, I'm not sure what
  4      documentation needs to be provided to update

  5      that field.

  6             Q.    I'd like to go back to Exhibit 4,
  7      your declaration, again.          And, in paragraph 1B

  8      of your declaration.

  9             A.    Okay.
 10             Q.    You refer to the congenital anomaly
 11      known as "hypospadias."          And I believe you

 12      defined it in -- you used the definition from
 13      one of your sources as:

 14                           "The incomplete closure of the

 15      male urethra resulting in the urethral meatus
 16      opening on the ventral surface of the penis."

 17                           Is that accurate?

 18             A.    Yes.    That's accurate.

 19             Q.    Okay.    And you haven't done any

 20      research regarding this condition.                Is that

 21      correct?

 22             A.    No.     I have done no research, apart

 23      from the source that I cite there, for

 24      defining the term.

 25             Q.    And you haven't written any

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 64 of 114 PageID #: 2397
                             Vanessa Lefler - May 22, 2020

                                                                                 63

  1      publications about it.         Is that correct?

  2             A.    That's correct.

  3             Q.    You haven't given any presentations
  4      on it.      Is that correct?

  5             A.    That's correct.

  6             Q.    A child born with ambiguous
  7      genitalia, with hypospadias, typically would

  8      have their sex recorded at birth as "unknown."

  9      Is that correct?
 10                          MS. SHEW:     Object to the form.
 11             A.    I don't know that.

 12             Q.    What sex should be recorded on the
 13      birth record of a child born with ambiguous

 14      genitalia and hypospadias?

 15                          MS. SHEW:     Object to the form.
 16             A.    The medical provider who prepares

 17      the information for the birth certificate

 18      should make that determination.

 19             Q.    What sex should children born with

 20      ambiguous genitalia, with hypospadias, be

 21      reared as?

 22                          MS. SHEW:     Object to the form.

 23             A.    I don't have any expertise to say.

 24             Q.    Are you familiar with the condition,

 25      "perineoscrotal hypospadias?"

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 65 of 114 PageID #: 2398
                              Vanessa Lefler - May 22, 2020

                                                                                 64

  1             A.    I will admit, when I received the

  2      exhibits, that I looked up that term before

  3      joining this deposition today.
  4             Q.    And people born with ambiguous

  5      genitalia, with this condition, have a Y

  6      chromosome.      Is that correct?
  7                           MS. SHEW:    Object to the form.

  8             A.    I couldn't say, specifically.            I

  9      very quickly looked up what that terminology
 10      means.
 11             Q.    I'd like to turn to that exhibit.

 12             A.    Sure.
 13             Q.    I'm showing what has been premarked

 14      as Exhibit 8.        That's a study titled,

 15      "Ambiguous Genitalia with Perineoscrotal
 16      Hypospadias in 46 XY Individuals:             Long-term

 17      Medical, Surgical, and Psychosexual Outcome."

 18             (Exhibit 8 marked for identification)

 19             Q.    Have you ever seen this study?

 20             A.    I looked at it just before our

 21      meeting today.

 22             Q.    And this article appears to be a

 23      primary research peer reviewed study.                Is that

 24      correct?

 25             A.    That is --

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 66 of 114 PageID #: 2399
                             Vanessa Lefler - May 22, 2020

                                                                                 65

  1                          MS. SHEW:     Object to the form.

  2                          THE WITNESS:      Oh, I'm sorry.

  3                   That is correct.        It appears to be
  4             published in a peer reviewed journal.

  5      BY MS. BUCHERT:

  6             Q.    Is this the type of study that you
  7      refer to in paragraphs 1A and 1B of your

  8      declaration?

  9             A.    The citations I make in 1A of my
 10      declaration are peer reviewed publications.
 11      Yes.

 12             Q.    And the last sentence of the first
 13      paragraph of this article -- not the

 14      abstract -- states that:

 15                          "For this group of patients,
 16      there is a lack of agreement about optimal sex

 17      assignment (in terms of the child developing a

 18      gender identity that is congruent with his or

 19      her rearing) and types of genital surgery

 20      associated with the best cosmetic and

 21      functional outcome."

 22                          Did I read that correctly?

 23             A.    Yes.

 24             Q.    Were you able to find it?

 25             A.    Yes.    Sorry.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 67 of 114 PageID #: 2400
                              Vanessa Lefler - May 22, 2020

                                                                                 66

  1             Q.    I don't mean to hurry you.              Take as

  2      much time as you need.

  3             A.    Yes.    I think you read that
  4      correctly.

  5             Q.    Okay.    There is a lack of a medical

  6      understanding -- or, sorry -- strike that.
  7                           There is a lack of medical

  8      consensus on the appropriate sex assignment

  9      for children born with ambiguous genitalia
 10      with perineoscrotal hypospadias,
 11      notwithstanding the presence of a Y

 12      chromosome.
 13                           Is that correct?

 14                           MS. SHEW:    Object to the form.

 15             We are way outside her scope here.
 16             A.    I wouldn't feel comfortable agreeing

 17      to that statement, based on this one article,

 18      and that one sentence from it.

 19             Q.    And people born with that condition

 20      are typically reared as "male" or "female,"

 21      and not as "unknown."         Is that correct?

 22                           MS. SHEW:    Object to the form.

 23             A.    I would have -- I have no knowledge

 24      of that.

 25             Q.    Okay.    All right.      Let's move on.

             www.LexitasLegal.com/Premier        Lexitas        888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 68 of 114 PageID #: 2401
                              Vanessa Lefler - May 22, 2020

                                                                                 67

  1                           I'd like to ask you to look at

  2      Exhibit 4 again.

  3             A.    Okay.
  4             Q.    And let's go to paragraph 1C.            And

  5      the first sentence of this paragraph states

  6      that the sex at birth is necessary for:
  7                           "Inclusion in sets of personal

  8      identifiers used in record matching programs

  9      for administrative and auditing functions."
 10                           Is that correct?
 11             A.    Yes.

 12             Q.    Is one of the uses of these matching
 13      programs the verification of a person's

 14      identity?

 15             A.    I could not say.        I know how it is
 16      used in newborn screening, but that's not the

 17      same, I think, as establishing a person's

 18      identity.

 19             Q.    Okay.    Let's go back to paragraph

 20      four of Exhibit 3; disclosures.            And this

 21      paragraph states that:

 22                           "The primary data users to

 23      which the Office of Vital Statistics delivers

 24      birth data are the National Center for Health

 25      Statistics, a branch of the Center for Disease

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 69 of 114 PageID #: 2402
                              Vanessa Lefler - May 22, 2020

                                                                                 68

  1      Control and Prevention (CDC), the Social

  2      Security Administration (SSA), and Tennessee

  3      State Government agencies."
  4                           Did I read that correctly?

  5             A.    You did.

  6             Q.    Is one of the Tennessee State
  7      Government agencies to which this statement

  8      refers to, the Tennessee Department of Safety

  9      and Homeland Security?
 10             A.    I'm not aware of our sharing birth
 11      data with Safety and Homeland Security.

 12             Q.    Okay.    For the purpose of the next
 13      few questions, when I refer to a transgender

 14      person, I'm referring to someone whose gender

 15      identity is different from the sex they were
 16      designated at birth.

 17                           Is that understood?

 18             A.    Yes.

 19             Q.    Are you aware that transgender

 20      people are able to correct the sex designation

 21      on their social security records to match

 22      their gender identity?

 23             A.    I'm not aware of how the Social

 24      Security Administration maintains its identity

 25      roles.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 70 of 114 PageID #: 2403
                             Vanessa Lefler - May 22, 2020

                                                                                 69

  1             Q.    Are you aware that the plaintiffs in

  2      this case have corrected their social security

  3      records to reflect their female gender
  4      identity?

  5             A.    I'm not aware, specifically, of

  6      that.
  7             Q.    Are you aware that transgender

  8      people are able to update their sex

  9      designation on their Tennessee-issued driver's
 10      licenses to match their gender identity?
 11             A.    I read that very briefly in, I think

 12      it's Exhibit 1, that you sent me.             But I would
 13      have no other general knowledge of that.

 14             Q.    Are you aware that some of the

 15      plaintiffs in this case have corrected their
 16      Tennessee-issued driver's licenses to reflect

 17      their female gender identity?

 18             A.    Again, from my quick reading of

 19      Exhibit 1, I believe I picked that up.

 20             Q.    Would you agree that Tennessee does

 21      not permit a transgender person to update the

 22      designation for the sex they were deemed at

 23      birth, to the sex designation consistent with

 24      their gender identity?

 25             A.    I understand that Tennessee State

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 71 of 114 PageID #: 2404
                              Vanessa Lefler - May 22, 2020

                                                                                 70

  1      Law has limitations on the reasons why a

  2      person can change their sex designation on

  3      their birth certificate.          I'm not exactly
  4      familiar with the language of the law beyond

  5      that.

  6             Q.    Would you agree that because
  7      transgender people cannot update the sex

  8      designation on their birth certificate to

  9      reflect their gender identity, but can do
 10      so -- but can do so on their social security
 11      records and their Tennessee-issued driver's

 12      licenses, that that creates mismatches when
 13      federal agencies, or other state agencies, try

 14      to verify identify?

 15                           MS. SHEW:    Object to the form.
 16             A.    I'm not sure the degree to which

 17      other state and federal agencies are

 18      performing matches with birth certificate

 19      data, after a change in that information.

 20             Q.    Okay.    I'd like to go back to the

 21      declaration once again.

 22             A.    Sure.

 23             Q.    And section 1C --

 24             A.    Hold on a second.        Sorry.

 25             Q.    Take your time.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 72 of 114 PageID #: 2405
                              Vanessa Lefler - May 22, 2020

                                                                                 71

  1             A.    Yes.    Okay.    Now I have it in front

  2      of me.

  3             Q.    Okay.    Section 1C, the declaration
  4      states that records from your office are

  5      shared with TennCare (Medicaid) --

  6             A.    Yes.
  7             Q.    -- and other places, and that sex is

  8      a data element used to establish more

  9      confident matches.
 10                           Is that accurate?
 11             A.    That is accurate.

 12             Q.    And your declaration then cites a
 13      2014 article, herein "Evaluating bias due to

 14      data linkage error in electronic healthcare

 15      records."
 16             A.    Uh-huh.

 17             Q.    Is that correct?

 18                           I'd like to look at that

 19      Exhibit; Exhibit 9.

 20             (Exhibit 9 marked for identification)

 21             A.    I have it in front of me now.

 22             Q.    Okay.    And on page eight of this

 23      article --

 24             A.    Oh, sorry.      I went too far.         Thank

 25      you.

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 73 of 114 PageID #: 2406
                             Vanessa Lefler - May 22, 2020

                                                                                 72

  1             Q.    In the "Conclusion" section, it

  2      states -- in the "Conclusion" section, it

  3      states:
  4                          "Linkage of routine data is a

  5      valuable resource for health research, but our

  6      study highlights the importance of evaluating
  7      the potential impact of linkage error on

  8      results."

  9                          Was that accurate?
 10             A.    Yes.    That is their initial
 11      conclusion.

 12             Q.    And that sounds to me like it is --
 13      like it is important for there to be

 14      appropriate linkage of data in order to

 15      conduct some health research.
 16                          Is that accurate?

 17             A.    Yes.    The study emphasizes the

 18      importance that linkages be as unbiased as

 19      possible, in order to make better inferences.

 20             Q.    And are you aware that at least one

 21      plaintiff in this case has a Medicaid card

 22      that identifies her as "female," even though

 23      her birth certificate identifies her as

 24      "male?"

 25             A.    I'm not aware of that.         I'm sorry.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 74 of 114 PageID #: 2407
                             Vanessa Lefler - May 22, 2020

                                                                                 73

  1             Q.    Using the example of that plaintiff,

  2      if TennCare records designate her as "female,"

  3      how would a birth certificate designating her
  4      as "male" serve the records matching purpose

  5      that you describe in section 1C?

  6                          MS. SHEW:     Object to the form.
  7             A.    There are, as I understand from my

  8      conversations with TennCare, a variety of ways

  9      in which they use the birth certificate data.
 10      Our primary agreement with them is to
 11      establish the initial claim for the mother,

 12      and for potential enrollment of the child in
 13      additional services.

 14                   But, after that initial fact of

 15      birth, I'm not sure how TennCare, as an
 16      agency, is using birth data to link with their

 17      own records.

 18             Q.    If the birth certificate of a

 19      transgender woman, such as the plaintiffs,

 20      designate her sex as "male," but other

 21      identity documents, such as the social

 22      security records, Medicaid card,

 23      Tennessee-issued identity card, all reflect

 24      her sex as "female," won't that inconsistency

 25      of inputs lead to poor data quality, and lead

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 75 of 114 PageID #: 2408
                             Vanessa Lefler - May 22, 2020

                                                                                 74

  1      the linkage errors?

  2                          MS. SHEW:     Object to the form.

  3             A.    There are always risks when linking
  4      data that you will not be able to establish

  5      perfect matches.        This study highlights two

  6      different methods by which researchers can
  7      measure the confidence of their linkage

  8      approaches.

  9                   And my familiarity with it is
 10      because I review other research protocols for
 11      the use of vital statistics that involve a lot

 12      of data linkage.
 13                   And so, this particular research is

 14      attempting to explain why one method might be

 15      better, when we know that any effort to link
 16      multiple data systems are going to result in

 17      some failures.       Either a falsely positive

 18      match, or a false negative match.

 19             Q.    But in -- with regard to the

 20      conclusion, do you believe it's important to

 21      have consistent data input, to be able to

 22      resolve those linkage issues with electronic

 23      healthcare records?

 24                          MS. SHEW:     Object to the form.

 25             A.    Ideally, it would be great, from our

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 76 of 114 PageID #: 2409
                             Vanessa Lefler - May 22, 2020

                                                                                 75

  1      research, or data analysis perspective, to

  2      have data that are internally valid and

  3      consistent across data systems.
  4                   But, it doesn't -- there are a

  5      variety of variables that that's not the case

  6      for.    And that's why researchers have to
  7      develop additional tools to measure the

  8      confidence of their linkage.

  9                   It's a case for a number of
 10      identifiers between vital statistics,
 11      Medicaid, research enrollment cohorts, that we

 12      won't have perfect information to get one
 13      hundred percent accurate matches across all

 14      those different data sets.

 15             Q.    How are you doing?
 16             A.    I'm --

 17             Q.    You want to keep going?

 18             A.    Yes.    I can keep going.

 19             Q.    Would you agree that in order to

 20      promote and maintain nationwide uniformity in

 21      the system of vital records, the forms and

 22      certificates and reports of the Tennessee

 23      Office of Vital Records must look to the

 24      federal agency responsible for national vital

 25      statistics?

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 77 of 114 PageID #: 2410
                             Vanessa Lefler - May 22, 2020

                                                                                 76

  1                          MS. SHEW:     Object to the form.

  2             A.    I'm not sure how other state and

  3      federal agencies evaluate the authenticity or
  4      validity of a birth certificate.

  5             Q.    I think the question was less about

  6      what other states consider, than about whether
  7      there's a policy objective of promoting and

  8      maintaining nationwide uniformity in the

  9      system of vital records; the forms of
 10      certificates through reports of the Tennessee
 11      Office of Vital Records; and that those

 12      entities should look to federal agencies
 13      responsible for national vital statistics.

 14                          MS. SHEW:     And objection.

 15             A.    I'm aware of national guidelines for
 16      the items that should be collected by states

 17      for their vital events information.               Birth

 18      certificates.       Death certificates.           But I'm

 19      aware that those guidelines are then open for

 20      each state to adopt.

 21             Q.    I'd like to -- I'd like you to turn

 22      to Exhibit 10, which is Tennessee Code

 23      Annotated 68-3-202.

 24           (Exhibit 10 marked for identification)

 25             Q.    Do you recognize this document?

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 78 of 114 PageID #: 2411
                             Vanessa Lefler - May 22, 2020

                                                                                 77

  1             A.    I can't say I've ever seen that -- I

  2      mean, apart from just before our meeting.               I

  3      can't say I've ever seen it, specifically,
  4      before, but I can understand that it is a copy

  5      of the section from our Tennessee Code

  6      Annotated.
  7             Q.    And, based on subsection (a) of this

  8      law, would you agree that in order to promote

  9      and maintain nationwide uniformity in the
 10      system of vital records, the forms of
 11      certificates, reports of the Tennessee Office

 12      of Vital Records must look to the federal
 13      agency responsible for national vital

 14      statistics?

 15                          MS. SHEW:     Object to the form.
 16             A.    A subset -- or the section (a) of

 17      this portion of the code does say that the

 18      reports or other returns required by this

 19      chapter shall include, as a minimum, the items

 20      recommended by the federal agency responsible

 21      for national vital statistics.

 22             Q.    And do you think that it's important

 23      for the Tennessee Office of Vital Records to

 24      follow that guidance?

 25                          MS. SHEW:     Object to the form.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 79 of 114 PageID #: 2412
                             Vanessa Lefler - May 22, 2020

                                                                                 78

  1             A.    I believe it's important that we

  2      attempt to follow the law.

  3             Q.    You know what?       What is the National
  4      Center for Health Statistics?

  5             A.    The National Center for Health

  6      Statistics is an office at the Center for
  7      Disease Control and Prevention that collects

  8      vital events information from all the states

  9      and jurisdictions in the United States, to
 10      build national databases for vital events
 11      information.

 12             Q.    And is the National Center for
 13      Health Statistics the federal agency

 14      responsible for national vital statistics

 15      referred to in subsection (a) of Tennessee
 16      Code 68-3-202?

 17             A.    That would be my understanding.

 18             Q.    And does the Tennessee Office of

 19      Vital Records look to NCHS for guidance on the

 20      collection, maintenance, and recording of

 21      vital statistics?

 22             A.    Yes.    We work in close partnership

 23      with our contract representatives at the CDC

 24      to guide us on our data collection and

 25      maintenance.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 80 of 114 PageID #: 2413
                             Vanessa Lefler - May 22, 2020

                                                                                 79

  1             Q.    And do you think that it's important

  2      for the Tennessee Office of Vital Records to

  3      follow guidance from NCHS?
  4             A.    Yes.    Whenever it's possible for us

  5      to follow the guidance from NCHS, I think that

  6      it -- that we do so.
  7             Q.    I'd like to move to Exhibit 11.

  8           (Exhibit 11 marked for identification)

  9             Q.    Do you recognize this document?
 10             A.    I have seen this document before.
 11      Yes.

 12             Q.    And what is it?
 13             A.    It is the Model State Vital

 14      Statistics Act and Regulations.

 15             Q.    And that was published in 1992?            Is
 16      that correct?

 17             A.    Yes.

 18             Q.    If we could go to the preface, which

 19      is on page five of the PDF?           The second

 20      paragraph; specifically the second and third

 21      sentences, state:

 22                          "The Model Act and Regulations

 23      provide detailed guidance to State registrars

 24      of vital statistics and State legislators who

 25      are considering revision of their own State

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 81 of 114 PageID #: 2414
                              Vanessa Lefler - May 22, 2020

                                                                                 80

  1      vital statistics laws and regulations.

  2                           The Model Act and Regulations

  3      serve to promote uniformity among States in
  4      definitions, registration practices,

  5      disclosure and issuance procedures, and in

  6      many other functions that comprise a State
  7      system of vital statistics."

  8                           Did I read that correctly?

  9             A.    Yes, you did.
 10             Q.    Okay.    Do you agree with the
 11      statement?

 12                           MS. SHEW:    Object to the form.
 13             A.    I agree that that is the purpose of

 14      the Model Act.

 15             Q.    And could we turn to page 10 of the
 16      document?     I think it's page 21 of the PDF.

 17                           And Section 21, paragraph (d),

 18      states as follows:

 19                           "Upon receipt of a certified

 20      copy of an order of (a court of competent

 21      jurisdiction) indicating the sex of an

 22      individual born in this State has been changed

 23      by surgical procedure and whether such

 24      individual's name has been changed, the

 25      certificate of birth of such individual shall

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 82 of 114 PageID #: 2415
                              Vanessa Lefler - May 22, 2020

                                                                                 81

  1      be amended as prescribed by regulation."

  2                           Did I read that correctly?

  3             A.    I'm sorry.      I'm still actually
  4      trying to find --

  5             Q.    Oh.     Take your time.

  6             A.    So -- I'm sorry.        It would be
  7      easier -- could you give me the section of

  8      that again?

  9             Q.    Yes.    It's page 19 of the PDF, and
 10      it's under Section 21; Amendment of Vital
 11      Records.

 12             A.    Oh, okay.      I'm sorry.     I got
 13      confused with 21.        I'm sorry.      I went to page

 14      21.    Would you please reread the section that

 15      you're referring to?
 16             Q.    Sure.    So, it's Section 21,

 17      subsection (d).

 18             A.    Okay.

 19             Q.    And it states the Model Act -- I'm

 20      sorry.

 21                           "Upon receipt of a certified

 22      copy of an order of (a court of competent

 23      jurisdiction) indicating the sex of an

 24      individual born in this State has been changed

 25      by surgical procedure and whether such

               www.LexitasLegal.com/Premier      Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 83 of 114 PageID #: 2416
                             Vanessa Lefler - May 22, 2020

                                                                                 82

  1      individual's name has been changed, the

  2      certificate of birth of such individual shall

  3      be amended as prescribed by regulation."
  4                          Did I read that correctly?

  5             A.    You did read that correctly.

  6             Q.    Would you agree that Tennessee's
  7      laws and regulations are inconsistent with the

  8      guidance of the National Center for Health

  9      Statistics?
 10                          MS. SHEW:     Object to the form.
 11             A.    I'm not familiar enough with the

 12      language of the Tennessee State Law to say
 13      specifically.

 14             Q.    Could you say -- repeat, again, what

 15      your understanding of the Tennessee law is?
 16                          MS. SHEW:     Object to the form.

 17             Q.    With regard to amending.             Could you

 18      repeat, again, for me what your understanding

 19      is of the Tennessee law that is at issue in

 20      this case?

 21                          MS. SHEW:     Object to the form.

 22             A.    As I understand it, the question

 23      regards the situations in which a person may

 24      change their sex designation on their birth

 25      certificate, according to Tennessee law.

             www.LexitasLegal.com/Premier        Lexitas       888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 84 of 114 PageID #: 2417
                             Vanessa Lefler - May 22, 2020

                                                                                 83

  1             Q.    And do you understand that to be

  2      consistent with this provision in the National

  3      Center for Health Statistics Model Act?
  4                          MS. SHEW:     Object to the form.

  5             A.    I may have to be able to compare the

  6      language of the section of the state law,
  7      like, with the section we're talking about

  8      here.

  9             Q.    And the last sentence states that --
 10      strike that.
 11                          As we just established, though,

 12      the Model State Vital Statistics Act,
 13      published by the National Center for Health

 14      Statistics, permits the amendment of the sex

 15      designation on a person's birth certificate
 16      following a person's change in sex, as a

 17      result of a surgical procedure.

 18                          Is that accurate?

 19                          MS. SHEW:     Object to the form.

 20             A.    The way I would understand this

 21      section is, it describes the criteria by which

 22      a state may establish sufficient cause to

 23      change the sex designation of a person on

 24      their birth certificate.

 25             Q.    Are you aware that 48 states permit

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 85 of 114 PageID #: 2418
                             Vanessa Lefler - May 22, 2020

                                                                                 84

  1      a transgender person to update the designation

  2      that they were deemed at birth on their birth

  3      certificate, to the sex designation consistent
  4      with their gender identity?

  5             A.    I am aware that other states -- I

  6      think -- I think I am aware it is 48 states do
  7      allow individuals to -- in some place on their

  8      birth record, to designate the gender identity

  9      that they identify with.
 10             Q.    Would you agree that those states
 11      report similar information to the National

 12      Center for Health Statistics?
 13             A.    Yes.    All states report sex at the

 14      time of birth, to the Centers for Disease

 15      Control.
 16             Q.    Would you agree that those states

 17      report similar information to the Social

 18      Security Administration?

 19             A.    Yes.    As far as I know, other states

 20      participate in the same program that we do,

 21      and have the same reporting requirements.

 22             Q.    Would you agree that Tennessee's

 23      policy is an outlier in the nation's system of

 24      vital statistics, when it comes to permitting

 25      a trans person to update the designation of

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 86 of 114 PageID #: 2419
                             Vanessa Lefler - May 22, 2020

                                                                                 85

  1      the sex they were deemed at birth, to the sex

  2      designation consistent with their gender

  3      identity?
  4                          MS. SHEW:     Object to the form.

  5             A.    I'm not sure I could define what an

  6      outlier is in this situation.
  7             Q.    Would you agree that other states

  8      have similar interest to Tennessee's interest

  9      in how our vital statistics are used to
 10      conduct research?
 11             A.    I understand, from our conversations

 12      that we have with other state Vital Records
 13      Offices, and health statistics divisions, that

 14      they do have a strong interest in providing

 15      high quality and reliable data to researchers
 16      and health epidemiologists.

 17             Q.    Would you agree that other states

 18      have similar interest to Tennessee's interest,

 19      in how vital statistics are used to verify a

 20      person's identity?

 21             A.    I can't speak, you know, formally to

 22      all states, because every state has different

 23      data sharing regulations and policies.

 24                   So, I don't know if I could make a

 25      similar kind of comment, other than to say

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 87 of 114 PageID #: 2420
                             Vanessa Lefler - May 22, 2020

                                                                                 86

  1      that there are likely many states that use

  2      their data to assist researchers and federal

  3      agencies.
  4             Q.    And would you agree that other

  5      states permit transgender people to update the

  6      sex designation on their birth certificate, so
  7      that they reflect their gender identity?

  8             A.    I am aware of other states'

  9      practices with respect to collecting and
 10      modifying information with respect to sex and
 11      gender on birth certificates.

 12                          MS. BUCHERT:      Let's take
 13             another five-minute break, if that's okay

 14             with y'all.      And come back at 3:51..

 15                   We are off the record.
 16                   (Short break.)

 17                          MS. BUCHERT:      I don't have any

 18             more questions today, Ms. Lefler.            That

 19             would conclude my portion of the

 20             deposition.

 21                   Do you have any questions for

 22             Ms. Lefler, Ms. Shew?

 23                          MS. SHEW:     I have no questions

 24             for Ms. Lefler.       We are finished.       All

 25             right.    She would like to read and sign.

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 88 of 114 PageID #: 2421
                             Vanessa Lefler - May 22, 2020

                                                                                 87

  1                   Anything else we need to wrap-up

  2             today?    All right.

  3                          MS. BUCHERT:      Thank you
  4             everyone.

  5                          MS. SHEW:     Thanks everyone.

  6             Thanks Vanessa.
  7                          THE WITNESS:      Thank you.

  8                   (Whereupon, the deposition adjourned

  9             at 2:54 p.m.)
 10
 11

 12
 13

 14

 15
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 89 of 114 PageID #: 2422
                                                                                 88

  1                        C E R T I F I C A T E

  2

  3             I, Giselle Mitchell-Margerum, RPR, CRI, CCR,
  4      Licensed Court Reporter, Tennessee, do hereby certify

  5      that the witness was first duly sworn by me and that I

  6      was authorized to and did report said proceedings.
  7             I further certify that the foregoing transcript is

  8      a true and correct record of the proceedings; that said

  9      proceedings were taken by me stenographically and
 10      thereafter reduced to typewriting under my supervision;
 11      that reading and signing was requested; and that I am

 12      neither attorney nor counsel for, nor related to or
 13      employed by, any of the parties to the action in which

 14      this deposition was taken; and that I have no interest,

 15      financial or otherwise, in this case.
 16

 17                   IN WITNESS WHEREOF, I have hereunto set my

 18      hand this 26th day of May                 2020.

 19

 20

 21

 22      GISELLE MITCHELL-MARGERUM, RPR, CRI, CCR, LCR

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 90 of 114 PageID #: 2423
                                                                                 89

  1

  2                      CERTIFICATE OF DEPONENT

  3
  4      I, VANESSA LEFLER, hereby certify that I have read the
         foregoing pages, numbered 1 through 87, of my
  5      deposition of testimony taken in these proceedings on
         Friday, May 22, 2020 and, with the exception of the
  6      changes listed on the next page and/or corrections, if
         any, find them to be a true and accurate transcription
  7      thereof.

  8

  9
 10
 11

 12      Signed:     ........................
 13      Name:       VANESSA LEFLER

 14      Date:       ........................

 15
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 91 of 114 PageID #: 2424
                             Vanessa Lefler - May 22, 2020

                                                                                 90

  1                            ERRATA SHEET

  2      Case Name:     Kayla Gore, et al. v. William Byron Lee,
          al.
  3      Witness Name: VANESSA LEFLER
         Date:
  4      Page/Line From To

  5      ____/______         ____________________________________

  6      ____/______         ____________________________________
  7      ____/______         ____________________________________

  8      ____/______         ____________________________________

  9      ____/______         ____________________________________
 10      ____/______         ____________________________________
 11      ____/______         ____________________________________

 12      ____/______         ____________________________________
 13      ____/______         ____________________________________

 14      ____/______         ____________________________________

 15      ____/______         ____________________________________
 16      ____/______         ____________________________________

 17      ____/______         ____________________________________

 18      ____/______         ____________________________________

 19      ____/______         ____________________________________

 20      ____/______         ____________________________________

 21      Subscribed and sworn to before

 22      me this date          day of month                    , 2020.

 23                   __________________________

 24                   VANESSA LEFLER

 25

             www.LexitasLegal.com/Premier        Lexitas      888-267-1200
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 92 of 114 PageID #: 2425
 Kayla Gore v.                                                                                                 Vanessa Lefler
 William Byron Lee                                                                                              May 22, 2020

                                  accepted (2)                  Administration (9)           agency (8)
                   /                27:11,12                      18:24;44:14,19,23;45:4;        45:20;46:7,8;73:16;
                                  access (3)                      47:18;68:2,24;84:18            75:24;77:13,20;78:13
  /_ (16)
                                    11:21;12:20;15:20           administrative (2)           agenda (2)
    90:5,6,7,8,9,10,11,12,13,
                                  accessible (1)                  50:19;67:9                     30:15,25
    14,15,16,17,18,19,20
                                    40:7                        Administrator (1)            agree (15)
                                  accidental (1)                  18:12                          46:10;51:22;69:20;70:6;
                   [
                                    29:1                        admit (1)                        75:19;77:8;80:10,13;82:6;
                                  accommodate (1)                 64:1                           84:10,16,22;85:7,17;86:4
  [Phonetic] (1)
                                    9:16                        adopt (1)                    agreed (2)
    42:12
                                  according (4)                   76:20                          8:18,25
  [Redacted (3)
                                    19:20;22:24;28:14;82:25     advancement (1)              agreeing (1)
    55:16;56:11,12
                                  accurate (30)                   26:22                          66:16
                  A                 9:25;18:5;19:23;23:1;       advice (1)                   agreement (3)
                                    24:1,2;25:6;28:18;29:25;      30:24                          52:21;65:16;73:10
  ability (2)                       33:2;45:21;47:19,20;51:14, advise (1)                    agreements (2)
    11:19;34:17                     15,20,21;55:3,4;56:20,21;     29:12                          7:16;58:15
  able (11)                         58:13;62:17,18;71:10,11;    Advisory (1)                 al (1)
    7:22;8:13;36:2;61:15,24;        72:9,16;75:13;83:18           28:15                          90:2
    65:24;68:20;69:8;74:4,21;     accurately (4)                advocacy (1)                 alliances (1)
    83:5                            10:17;31:18;35:11;50:21       30:4                           22:12
  abortion (4)                    across (2)                    affidavit (4)                allow (2)
    12:20,25;14:10;15:20            75:3,13                       55:25;56:18;57:15;58:2         13:22;84:7
  abortions (4)                   Act (7)                       after (5)                    Along (1)
    14:9,14,21,22                   79:14,22;80:2,14;81:19;       49:6;58:3;59:5;70:19;          6:19
  about (46)                        83:3,12                       73:14                      already (2)
    10:21;12:18,24;13:20;         activities (1)                afternoon (1)                    27:20;41:24
    14:2,4,18,22;15:4,8,9,20;       30:25                         6:9                        also (26)
    17:25;18:8,17;19:17,18;       actual (1)                    again (18)                       6:20,23;7:9;14:13,18,22;
    21:4,8;22:13,15;24:12,16;       54:11                         37:21;39:1,2;40:25;41:1;       18:23,24;22:11;24:15;25:4;
    26:15;27:21;28:25;29:21;      actually (2)                    47:1;55:13;58:22;59:25;        28:11;29:5,22;35:24;38:7;
    30:20;31:6,16;35:20,22;         19:12;81:3                    61:19;62:3,7;67:2;69:18;       39:9,12;40:6;41:8;42:13;
    38:20;40:10;41:22;42:8;       add (1)                         70:21;81:8;82:14,18            43:1;49:23;51:23;53:24;
    43:15;44:6,8;50:5;53:25;        33:23                       age (6)                          56:15
    63:1;65:16;76:5,6;83:7        added (1)                       14:12,15,20;40:21;48:13,   Although (1)
  abstract (1)                      34:1                          14                             7:18
    65:14                         additional (4)                agencies (12)                always (1)
  academic (3)                      34:7;42:18;73:13;75:7         19:1,14;39:25;50:17;           74:3
    25:25;26:1;40:8               adjourned (1)                   68:3,7;70:13,13,17;76:3,12; ambiguous (9)
                                    87:8                          86:3                           10:6;61:14,23;63:6,13,


 Min-U-Script®                  www.LexitasLegal.com/Premier        Lexitas       888-267-1200              (1) /_ - ambiguous
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 93 of 114 PageID #: 2426
 Kayla Gore v.                                                                                                Vanessa Lefler
 William Byron Lee                                                                                             May 22, 2020

    20;64:4,15;66:9             appears (3)                    86:2                         baby (1)
  amend (2)                       18:3;64:22;65:3            assistant (1)                      49:7
    61:7,20                     Appelt (2)                     26:19                        baby's (1)
  amended (5)                     38:9,16                    associated (3)                     49:2
    16:1,21;61:11;81:1;82:3     A-P-P-E-L-T (1)                17:10,18;65:20               bachelor's (2)
  amending (1)                    38:16                      assume (3)                         22:25;23:10
    82:17                       application (5)                8:23;41:12,14                back (8)
  Amendment (2)                   29:15;43:14;45:2,15;       attempt (2)                        14:1;46:25;54:20;58:8;
    81:10;83:14                   50:18                        21:9;78:2                        62:6;67:19;70:20;86:14
  among (2)                     apply (1)                    attempted (1)                  background (3)
    21:9;80:3                     21:20                        35:8                             40:4,7;44:6
  analysis (2)                  appreciation (1)             attempting (1)                 based (7)
    19:12;75:1                    30:6                         74:14                            25:10;35:1;57:16;61:17;
  Anne (1)                      approaches (1)               Attorney (6)                       62:1;66:17;77:7
    12:1                          74:8                         7:7,10;15:18,22;36:24;       basically (1)
  Annotated (2)                 appropriate (2)                37:1                             31:17
    76:23;77:6                    66:8;72:14                 attorney/client (1)            because (8)
  anomaly (1)                   April (2)                      41:9                             8:12;14:1;16:18;40:18;
    62:10                         18:13;49:12                attorneys (5)                      55:7;70:6;74:10;85:22
  another (6)                   area (1)                       9:11;15:12;38:5;39:13;       becoming (1)
    8:17;22:7;24:10;25:22;        42:10                        40:15                            19:2
    42:4;86:13                  areas (3)                    audibly (1)                    been (20)
  answer (10)                     21:25;22:4;43:3              9:3                              7:13;12:9,11;16:5,11;
    8:22;9:2,10;10:9,13,17;     article (5)                  audit (1)                          17:22;18:10,11;29:21;
    22:17;33:13;54:14;61:12       64:22;65:13;66:17;71:13,     50:19                            31:21;32:13;38:21;40:13;
  answering (3)                   23                         auditing (1)                       46:1;56:5;64:13;80:22,24;
    8:15,16;9:18                articles (2)                   67:9                             81:24;82:1
  anyone (4)                      42:12,19                   authenticity (1)               Before (31)
    7:22;9:17;40:16,23          asked (6)                      76:3                             6:4;7:15;8:15,16;12:10,
  Anything (9)                    9:8;10:21;14:18,22;15:5;   available (2)                      13,14;15:16;16:13,14;18:2;
    15:1;24:19;33:17,20,23,       54:7                         29:14;38:9                       19:2,6,19;32:1,2,18;38:14;
    25;34:3;41:15;87:1          asking (4)                   aware (16)                         39:10,11;41:2;53:15;59:5,
  Apart (4)                       7:20;8:14;41:10;54:9         43:8;68:10,19,23;69:1,5,         7;60:5;64:2,20;77:2,4;
    40:18,25;62:22;77:2         aspect (1)                     7,14;72:20,25;76:15,19;          79:10;90:21
  apologize (2)                   42:4                         83:25;84:5,6;86:8            begin (1)
    13:25;38:10                 aspects (1)                                                     6:4
                                                                             B
  appearance (1)                  39:14                                                     being (2)
    14:2                        assignment (2)                                                  6:8,17
                                                             babies (2)
  appearances (1)                 65:17;66:8                                                believe (14)
                                                               49:15,17
    7:5                         assist (1)                                                      12:16;13:9;16:22;17:4;


 Min-U-Script®                www.LexitasLegal.com/Premier       Lexitas         888-267-1200            (2) amend - believe
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 94 of 114 PageID #: 2427
 Kayla Gore v.                                                                                                  Vanessa Lefler
 William Byron Lee                                                                                               May 22, 2020

    34:11,20;35:3,11;41:9;          32:5                          11;53:9;54:4,14;55:11;          55:1;56:25;57:4,13,18;
    42:25;62:11;69:19;74:20;      bit (1)                         56:7,10;58:7;61:3;70:2,9,       60:11;61:8,15,16,21,24;
    78:1                            31:7                          10;74:6;75:18;77:4              62:1;63:17;70:3,8,18;
  best (3)                        Board (10)                    cannot (4)                        72:23;73:3,9,18;76:4;
    17:16,20;65:20                  28:15;29:10,11,19,23;         8:11;9:4;60:25;70:7             80:25;82:2,25;83:15,24;
  better (2)                        30:13,14,19,23,24           can't (6)                         84:3;86:6
    72:19;74:15                   Borelli (1)                     9:19;10:20;38:4;77:1,3;     certificates (10)
  between (5)                       6:20                          85:21                           48:15;54:1,12;60:7;
    22:18;43:20;49:14;57:25;      born (16)                     capacity (1)                      75:22;76:10,18,18;77:11;
    75:10                           49:7,15,17;54:25;60:20,       15:24                           86:11
  beyond (1)                        23;61:13,22;63:6,13,19;     card (4)                      certified (2)
    70:4                            64:4;66:9,19;80:22;81:24      43:24;72:21;73:22,23            80:19;81:21
  bias (1)                        both (2)                      career (2)                    change (11)
    71:13                           60:20,23                      26:1;27:1                       13:23;33:17;55:25;56:18;
  Bibliographies (2)              bottom (2)                    carefully (1)                     57:14;58:6;70:2,19;82:24;
    24:16;25:24                     55:17;56:8                    10:13                           83:16,23
  bilaterally (1)                 branch (1)                    case (30)                     changed (6)
    21:13                           67:25                         7:9;12:18,19;13:8;14:3;         56:1,19;80:22,24;81:24;
  biology (1)                     break (10)                      15:4,16,19;16:2;17:10,18;       82:1
    24:1                            9:14,17,19;37:22;46:19,       21:21;31:8,12,13;32:7,22;   Chapter (3)
  birth (86)                        21;47:3;59:16;86:13,16        34:14,23;38:2,20;39:7;          29:24;31:2;77:19
    13:23;15:7,11;18:17;          brief (2)                       41:2;69:2,15;72:21;75:5,9; chapters (1)
    31:16;42:22;43:12;44:10;        19:4;31:4                     82:20;90:2                      30:10
    45:5,16,18,20,25;46:6,11,     briefly (3)                   cause (2)                     characteristics (1)
    15;47:15,22,24;48:2,9,12,       31:3;39:11;69:11              29:2;83:22                      15:9
    21;49:1,2,3,6,10,12,22;       BUCHERT (18)                  CDC (3)                       Chief (2)
    51:10,24;52:5,7,13,17;          6:3,11,15,18;7:4,14;28:1,     39:24;68:1;78:23                28:23;29:12
    53:21;54:8,11;55:1;57:3,13,     2;46:17,24;47:4;59:15,20,   Center (12)                   child (13)
    18;58:17,21;60:7,11,19;         21;65:5;86:12,17;87:3         42:1;48:17;67:24,25;            42:21;44:20;51:12;52:4;
    61:4,8,15,16,21,24,25;63:8, build (3)                         78:4,5,6,12;82:8;83:3,13;       56:22;60:14,20,23;61:3;
    13,17;67:6,24;68:10,16;         29:5,7;78:10                  84:12                           63:6,13;65:17;73:12
    69:23;70:3,8,18;72:23;73:3,   Byron (1)                     Centers (3)                   children (3)
    9,15,16,18;76:4,17;80:25;       90:2                          18:22;42:14;84:14               54:24;63:19;66:9
    82:2,24;83:15,24;84:2,2,8,                                  certain (2)                   child's (2)
                                                 C
    14;85:1;86:6,11                                               14:14;44:21                     55:25;56:18
  birthrate (1)                                                 certificate (50)              chromosomal (1)
                                  can (28)
    14:11                                                         13:24;15:7,11;42:22;            61:17
                                    10:22;16:5,8;20:15;
  births (2)                                                      43:12;44:10;45:5,16,18,20, chromosome (2)
                                    22:13;24:8;26:25;31:18;
    53:19;54:21                                                   25;46:7,11,15;47:14;48:3,       64:6;66:12
                                    34:25;42:25;43:2,9;45:9,
  Bishop (1)                                                      11;49:6;52:7,13,19;54:8;    circumstances (1)


 Min-U-Script®                  www.LexitasLegal.com/Premier        Lexitas        888-267-1200      (3) best - circumstances
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 95 of 114 PageID #: 2428
 Kayla Gore v.                                                                                              Vanessa Lefler
 William Byron Lee                                                                                           May 22, 2020

    45:24                      collected (2)                completeness (1)                  65:18
  citations (1)                  49:1;76:16                   58:18                       consensus (1)
    65:9                       collecting (3)               completing (1)                    66:8
  cite (1)                       29:13;58:4;86:9              41:25                       consider (8)
    62:23                      collection (5)               comprise (1)                      37:2,5,8,11,14,17;41:17;
  cited (2)                      18:16;39:22;49:18;78:20,     80:6                            76:6
    41:21,23                     24                         computer (3)                  considering (1)
  cites (1)                    collects (4)                   21:18;48:12;57:6                79:25
    71:12                        12:24;29:17;48:20;78:7     concerns (1)                  consistent (8)
  citizenship (7)              College (1)                    16:23                           11:5;58:7;69:23;74:21;
    43:3,9,13,22,23;44:10;       23:4                       conclude (1)                      75:3;83:2;84:3;85:2
    45:7                       combination (1)                86:19                       contained (2)
  civic (1)                      21:17                      Conclusion (4)                    50:25;51:1
    28:14                      combined (2)                   72:1,2,11;74:20             contains (4)
  claim (2)                      45:8;48:12                 condition (4)                     32:8;34:12,21;35:4
    45:10;73:11                Combs (1)                      62:20;63:24;64:5;66:19      content (2)
  clarified (1)                  10:25                      conditional (3)                   14:4;18:8
    27:24                      come (3)                       59:1,4,10                   context (1)
  clarify (2)                    41:21;46:25;86:14          conduct (3)                       26:8
    6:5;50:4                   comes (6)                      52:8;72:15;85:10            contract (2)
  clear (5)                      34:2;40:9;44:11;51:19;     conducted (1)                     50:16;78:23
    8:3;9:5,12,13;45:5           59:9;84:24                   42:18                       Control (5)
  close (2)                    comfortable (1)              conferences (1)                   18:23;42:15;68:1;78:7;
    59:7;78:22                   66:16                        25:25                           84:15
  closed (1)                   comment (1)                  confidence (2)                conversations (6)
    59:6                         85:25                        74:7;75:8                       37:25;38:23,25;40:15;
  closure (1)                  compare (1)                  confident (1)                     73:8;85:11
    62:14                        83:5                         71:9                        coordinate (1)
  co-author (1)                competent (2)                confidential (3)                  31:1
    22:16                        80:20;81:22                  53:7;55:15;60:1             copies (2)
  Code (4)                     compiles (1)                 confirming (1)                    11:15;52:6
    76:22;77:5,17;78:16          47:15                        53:10                       copy (5)
  cohort (1)                   compiling (2)                conflict (8)                      52:6,18;77:4;80:20;81:22
    27:6                         19:13;49:12                  20:19,23;21:1,12,23,24;     Cordell (1)
  cohorts (1)                  complaint (3)                  22:8;39:18                      29:24
    75:11                        16:2,21,25                 confused (1)                  correct (64)
  colleague (1)                complete (5)                   81:13                           6:14;19:24;23:17,18,20,
    6:20                         9:25;24:7;33:5,16;34:19    congenital (1)                    21,23,24;28:19;31:9;32:10;
  collect (2)                  completed (1)                  62:10                           35:16,21;36:1,6,7,10,11,14,
    15:10;28:24                  61:4                       congruent (1)                     15,18,19,22,23,25;49:7,8,


 Min-U-Script®               www.LexitasLegal.com/Premier       Lexitas        888-267-1200           (4) citations - correct
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 96 of 114 PageID #: 2429
 Kayla Gore v.                                                                                                       Vanessa Lefler
 William Byron Lee                                                                                                    May 22, 2020

    10,11,25;51:3,4;54:17,22,      courses (3)                     day (2)                            80:4
    23;56:6,23,24;57:1,2,8,17,       20:11,13,17                     10:23;90:22                    degree (9)
    22;58:23,24;59:13,14;          court (9)                       death (8)                          22:25;23:3,6,11,14,16,19,
    60:15,16;62:21;63:1,2,4,5,       7:21;8:12;9:3;34:13,22,         18:17,18;28:16,20;29:2;          25;70:16
    9;64:6,24;65:3;66:13,21;         25;35:4;80:20;81:22             48:15;56:25;76:18              degrees (1)
    67:10;68:20;71:17;79:16        craft (1)                       deaths (2)                         23:9
  corrected (4)                      30:14                           29:1,8                         delete (1)
    55:24;56:17;69:2,15            created (1)                     December (1)                       33:20
  correctly (11)                     57:14                           49:18                          delivered (1)
    48:23;56:2;58:19;60:21;        creates (1)                     decide (2)                         25:24
    65:22;66:4;68:4;80:8;81:2;       70:12                           21:13;34:22                    delivers (1)
    82:4,5                         criteria (1)                    Declaration (34)                   67:23
  correlations (1)                   83:21                           16:21;32:21,24;33:2,5,15,      delivery (1)
    42:20                          curious (1)                       18,21;34:1,4,7,9,12,21;35:2,     48:14
  cosmetic (1)                       44:5                            3,10;39:8;40:16,24;41:2,21, demonstrate (1)
    65:20                          current (6)                       24;47:8;50:6;51:6,19;62:7,       43:7
  Could (25)                         12:5,7;39:19;40:13;46:3;        8;65:8,10;70:21;71:3,12        Department (12)
    11:24;15:8;21:20;26:7,           57:11                         declarations (3)                   12:3;15:11;19:6,19;20:4,
    12;32:23;38:12;43:8,11,15; curriculum (1)                        17:18,19;35:16                   9,12;28:23;44:13;45:17;
    44:5;49:14;51:5;52:10;           24:7                          deemed (3)                         47:14;68:8
    53:11;61:13,22;67:15;          CV (3)                            69:22;84:2;85:1                department's (1)
    79:18;80:15;81:7;82:14,17;       25:4,20;27:19                 defendant (1)                      38:8
    85:5,24                                                          13:7                           deposed (2)
                                                  D
  couldn't (3)                                                     defendants (3)                     12:10,11
    15:15;60:6;64:8                                                  7:5,8;11:10                    deposition (8)
                                   data (54)
  Council (4)                                                      Defendants' (2)                    6:7;7:16,18;39:2,5;64:3;
                                     13:1;15:7;18:16,25;
    22:7,14,21;24:13                                                 31:22;60:3                       86:20;87:8
                                     19:12;24:22;25:10;29:6,14,
  counsel (8)                                                      defendant's (1)                  describe (3)
                                     14;39:20,22,22;40:1,10;
    6:5;38:1,1,9,20;41:6;                                            53:4                             12:23;26:7;73:5
                                     42:6,8,8;44:13;47:16,21,24;
    53:4;60:3                                                      defense (2)                      described (2)
                                     48:20,25;49:4,16;50:15,17;
  counsel's (1)                                                      38:20;41:6                       14:7;28:11
                                     52:5;58:4,15;67:22,24;
    38:11                                                          define (2)                       describes (1)
                                     68:11;70:19;71:8,14;72:4,
  countries (4)                                                      42:15;85:5                       83:21
                                     14;73:9,16,25;74:4,12,16,
    21:9,12;22:20;30:9                                             defined (1)                      description (1)
                                     21;75:1,2,3,14;78:24;85:15,
  country (1)                                                        62:12                            32:8
                                     23;86:2
    21:12                                                          defining (1)                     design (1)
                                   databases (1)
  counts (1)                                                         62:24                            21:19
                                     78:10
    53:20                                                          definition (1)                   designate (3)
                                   date (2)
  couple (1)                                                         62:12                            73:2,20;84:8
                                     15:15;90:22
    55:6                                                           definitions (1)                  designated (3)


 Min-U-Script®                   www.LexitasLegal.com/Premier          Lexitas        888-267-1200     (5) corrected - designated
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 97 of 114 PageID #: 2430
 Kayla Gore v.                                                                                                     Vanessa Lefler
 William Byron Lee                                                                                                  May 22, 2020

    61:14,23;68:16                  32:4;39:8;80:5                  31:14;33:8;38:10;40:18;      effort (3)
  designating (1)                 Disclosures (3)                   43:19;44:16;46:17;53:13;         10:12,16;74:15
    73:3                            31:23;50:5;67:20                54:10,11;60:8;61:2;63:11,    eight (1)
  designation (19)                discovery (2)                     23;66:1;85:24;86:17              71:22
    13:23;55:1;61:7,16,25;          53:4;60:3                     down (2)                       either (5)
    68:20;69:9,22,23;70:2,8;      discussing (1)                    8:13;9:4                         22:1;24:18,23;25:1;74:17
    82:24;83:15,23;84:1,3,25;       56:5                          Dr (6)                         electronic (4)
    85:2;86:6                     Disease (5)                       17:3,6;35:14,14,20,21            52:18;60:18;71:14;74:22
  detailed (1)                      18:22;42:15;67:25;78:7;       drawn (1)                      electronically (1)
    79:23                           84:14                           47:21                            11:16
  determination (2)               disputes (1)                    driver's (5)                   element (1)
    35:1;63:18                      21:10                           46:3,4;69:9,16;70:11             71:8
  determinations (1)              dissertation (3)                drug (1)                       elements (2)
    31:16                           21:1,4,8                        29:2                             48:25;50:15
  develop (2)                     Division (1)                    due (2)                        else (2)
    21:18;75:7                      19:10                           29:3;71:13                       15:1;87:1
  developing (1)                  divisions (2)                   duly (1)                       emphasizes (1)
    65:17                           19:14;85:13                     7:13                             72:17
  Dianna (2)                      divorce (1)                     during (3)                     employed (1)
    7:6;38:7                        18:18                           14:2;26:1;54:25                  19:4
  died (1)                        doctoral (3)                    duties (3)                     encourage (1)
    56:22                           20:25;21:3,7                    18:14;19:9;30:21                 26:21
  difference (1)                  document (22)                   dysphoria (6)                  endocrinology (2)
    43:20                           16:13,14;17:13;18:1;            25:2,16;27:15;36:13,17;          23:20;37:12
  differences (1)                   32:1,2,17;35:8;42:23;43:1,      37:15                        enforcement (1)
    57:24                           2,6;44:11;52:19;53:9,11,15;                                      29:6
                                                                                  E
  different (6)                     60:5;76:25;79:9,10;80:16                                     engaged (1)
    25:5;43:21;68:15;74:6;        documentation (4)                                                  31:7
                                                                  each (4)
    75:14;85:22                     44:22;45:1;61:20;62:4                                        enjoyed (1)
                                                                    8:13;14:8;44:25;76:20
  differential (1)                documents (6)                                                      21:2
                                                                  easier (2)
    26:24                           39:9;41:17,18,23;43:21;                                      enough (1)
                                                                    7:17;81:7
  direct (1)                        73:21                                                            82:11
                                                                  easy (1)
    51:11                         doesn't (1)                                                    enrollment (2)
                                                                    11:21
  Director (3)                      75:4                                                             73:12;75:11
                                                                  ed (1)
    12:7;18:11;19:3               doing (3)                                                      entered (1)
                                                                    26:25
  directors (1)                     7:20;59:16;75:15                                                 48:2
                                                                  educated (1)
    29:23                         done (3)                                                       entire (1)
                                                                    42:10
  disclosing (2)                    20:22;62:19,22                                                   20:9
                                                                  education (3)
    37:20,24                      don't (23)                                                     entities (5)
                                                                    26:20;30:17;39:14
  disclosure (3)                    17:4,17;23:16,19,22,25;                                          52:8,13;54:9,16;76:12


 Min-U-Script®                  www.LexitasLegal.com/Premier          Lexitas         888-267-1200     (6) designating - entities
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 98 of 114 PageID #: 2431
 Kayla Gore v.                                                                                                Vanessa Lefler
 William Byron Lee                                                                                             May 22, 2020

  enumeration (1)            ever (7)                         57:25                         falsely (1)
    43:10                      12:9,12;15:17;60:4;          expected (1)                        74:17
  epidemiologists (1)          64:19;77:1,3                   32:9                          familiar (6)
    85:16                    every (3)                      experience (3)                      41:24;42:11;43:4;63:24;
  ERRATA (1)                   10:12,16;85:22                 43:11,16,18                       70:4;82:11
    90:1                     everyone (4)                   experiments (3)                 familiarity (2)
  error (2)                    7:18;46:20;87:4,5              21:22;22:9;24:17                  44:9;74:9
    71:14;72:7               exactly (3)                    expert (15)                     far (5)
  errors (1)                   14:6;44:1;70:3                 13:10;17:2,5,9,19;31:8,           33:8,15;34:17;71:24;
    74:1                     EXAMINATION (1)                  23;32:4;37:2,5,8,12,15,18;        84:19
  establish (7)                7:14                           39:8                          fatal (1)
    43:2,12;45:11;71:8;      Examiner (1)                   expertise (1)                       29:1
    73:11;74:4;83:22           28:24                          63:23                         features (1)
  established (1)            Examiner's (1)                 explain (3)                         21:19
    83:11                      29:13                          31:18;39:23;74:14             federal (9)
  establishes (1)            example (6)                    explained (1)                       70:13,17;75:24;76:3,12;
    45:6                       21:11;26:17;43:14;48:13;       40:9                              77:12,20;78:13;86:2
  establishing (1)             55:15;73:1                   explicitly (1)                  feedback (1)
    67:17                    examples (3)                     27:4                              48:16
  estimation (1)               20:16;55:6,12                expressed (1)                   feel (2)
    14:19                    except (1)                       35:20                             34:6;66:16
  et (1)                       6:6                          extent (1)                      feeling (1)
    90:2                     exchange (1)                     14:16                             46:18
  ethnicity (1)                52:21                        extracted (2)                   female (9)
    48:17                    exclusion (1)                    49:5,9                            46:12;54:2;60:25;66:20;
  etiology (4)                 27:13                                                            69:3,17;72:22;73:2,24
                                                                             F
    35:25;36:3,5,13          executive (1)                                                  fetal (2)
  Ettner (3)                   31:3                                                             18:18;42:20
                                                            facility (1)
    17:3;35:14,20            Exhibit (42)                                                   few (3)
                                                              42:1
  evaluate (2)                 16:5,10,12;17:22,23;                                             17:25;18:7;68:13
                                                            fact (1)
    35:5;76:3                  31:22,25;32:14,15,25;47:6;                                   field (12)
                                                              73:14
  evaluating (3)               48:5;50:11,12,12;51:5;                                           26:22;37:3,6,9,12;55:21,
                                                            facts (4)
    39:20;71:13;72:6           52:23,24;53:3,6,7;54:20;                                         23;57:17,19;61:3,20;62:5
                                                              41:3,13;46:15;52:4
  even (1)                     58:8;59:23,24;60:2,18;                                       fifth (1)
                                                            failures (1)
    72:22                      62:6;64:11,14,18;67:2,20;                                        56:7
                                                              74:17
  event (3)                    69:12,19;71:19,19,20;                                        file (20)
                                                            fall (3)
    39:17,18;49:13             76:22,24;79:7,8                                                  47:24;49:24;51:2,19;
                                                              15:14;38:3;39:1
  events (7)                 exhibits (3)                                                       52:18;53:22;54:15,18;56:1,
                                                            false (1)
    18:16,22;30:15;31:1;       11:9,12;64:2                                                     5,19;57:6,9,21;58:1,6,23;
                                                              74:18
    76:17;78:8,10            exist (1)                                                          59:6,8,11


 Min-U-Script®             www.LexitasLegal.com/Premier         Lexitas          888-267-1200           (7) enumeration - file
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 99 of 114 PageID #: 2432
  Kayla Gore v.                                                                                                 Vanessa Lefler
  William Byron Lee                                                                                              May 22, 2020

  files (3)                       64:7;65:1;66:14,22;70:15;      50:20;67:9;80:6              goal (2)
    19:13;47:16,21                73:6;74:2,24;76:1;77:15,                                        26:20;29:4
                                                                               G
  find (2)                        25;80:12;82:10,16,21;83:4,                                  going (8)
    65:24;81:4                    19;85:4                                                         8:23;31:20;54:4,19;
                                                               game (1)
  fine (1)                      formally (1)                                                      59:17;74:16;75:17,18
                                                                 21:17
    46:22                         85:21                                                       gone (1)
                                                               gave (1)
  finish (3)                    forming (2)                                                       17:12
                                                                 41:11
    8:14,16;49:11                 39:15;41:16                                                 Good (1)
                                                               gender (31)
  finished (3)                  forms (3)                                                         6:9
                                                                 11:5;13:23;24:24;25:2,
    9:18;49:16;86:24              75:21;76:9;77:10                                            Gore (3)
                                                                 13,16;26:6,8,11,15;27:15;
  firm (1)                      founding (1)                                                      10:25;11:4;90:2
                                                                 36:5,9,13,17,21;37:15,18;
    6:25                          29:20                                                       Gould (1)
                                                                 65:18;68:14,22;69:3,10,17,
  first (5)                     four (3)                                                          7:1
                                                                 24;70:9;84:4,8;85:2;86:7,
    15:3;38:1;58:10;65:12;        30:20;49:14;67:20                                           government (6)
                                                                 11
    67:5                        from (46)                                                         18:25;19:14;47:17;50:17;
                                                               General (5)
  fits (1)                        6:25;7:9;9:24;12:25;                                            68:3,7
                                                                 15:18,22;30:23;38:8;
    45:1                          15:11;16:23;23:3,11,11;                                     graduate (2)
                                                                 69:13
  five (3)                        25:21;29:6,16;40:18,25;                                         23:9;26:18
                                                               General's (2)
    20:2;47:1;79:19               42:1,5;43:10;44:11;47:21;                                   grassroots (1)
                                                                 7:7,10
  five-minute (2)                 48:1,11,15,17;49:6;51:19;                                       30:4
                                                               generated (1)
    46:19;86:13                   52:5,14;53:20;54:21;55:17;                                  Gray (1)
                                                                 48:12
  flip (1)                        56:8;62:12,23;66:18;68:15;                                      32:5
                                                               genital (1)
    58:8                          69:18;71:4;73:7;74:25;                                      great (8)
                                                                 65:19
  focused (2)                     77:2,5;78:8;79:3,5;85:11;                                       6:15;11:14,18;27:22;
                                                               genitalia (8)
    26:23;27:4                    90:4                                                            46:24;50:9;59:20;74:25
                                                                 61:14,23;63:7,14,20;64:5,
  follow (5)                    front (4)                                                     group (2)
                                                                 15;66:9
    39:24;77:24;78:2;79:3,5       11:16;16:8;71:1,21                                              30:4;65:15
                                                               gestational (3)
  following (2)                 fulfill (1)                                                   guess (2)
                                                                 14:15,20;48:14
    49:13;83:16                   30:16                                                           30:5;40:6
                                                               give (6)
  follows (2)                   fulfillment (1)                                               guidance (7)
                                                                 20:15;26:17;30:24;44:5,
    7:13;80:18                    58:11                                                           45:3;77:24;78:19;79:3,5,
                                                                 17;81:7
  follow-up (2)                 full (2)                                                          23;82:8
                                                               given (4)
    54:4,5                        11:24;14:16                                                 guide (2)
                                                                 7:23;48:21;59:11;63:3
  forgot (1)                    fully (1)                                                         41:25;78:24
                                                               gives (1)
    14:1                          10:14                                                       guidelines (2)
                                                                 28:9
  form (39)                     Fulton (1)                                                        76:15,19
                                                               giving (1)
    6:7;33:7,12;34:16;35:7;       23:4
                                                                 9:24                                          H
    40:18,25;41:7,8;42:24;      functional (1)
                                                               glad (1)
    45:22;46:13;52:2;57:23;       65:21
                                                                 26:17                        half (1)
    61:1,9,18;62:2;63:10,15,22; functions (3)


  Min-U-Script®               www.LexitasLegal.com/Premier         Lexitas         888-267-1200                    (8) files - half
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 100 of 114 PageID #: 2433
  Kayla Gore v.                                                                                               Vanessa Lefler
  William Byron Lee                                                                                            May 22, 2020

    20:2                         high (1)                     Ideally (1)                    incomplete (1)
  happen (1)                       85:15                        74:25                          62:14
    38:24                        higher (2)                   identification (14)            inconsistency (1)
  hard (1)                         26:20,25                     16:10;17:23;31:25;32:15;       73:24
    55:7                         highlights (2)                 42:23;43:1;45:6;52:24;       inconsistent (1)
  Having (5)                       72:6;74:5                    57:18;59:24;64:18;71:20;       82:7
    7:13;35:13;38:8;40:6;        Hold (2)                       76:24;79:8                   indicated (1)
    57:10                          16:16;70:24                identified (5)                   57:12
  head (1)                       Homeland (2)                   27:5,8;41:18;56:25;61:3      indicating (2)
    9:4                            68:9,11                    identifiers (2)                  80:21;81:23
  Health (32)                    homicides (1)                  67:8;75:10                   indicator (1)
    12:4;18:12;19:6,20;            28:25                      identifies (2)                   51:11
    28:23;29:7,7;42:2,8;47:14,   honestly (2)                   72:22,23                     individual (7)
    17;48:18;50:18;51:12,13,       10:18;15:14                identify (4)                     22:20;54:1;60:12;80:22,
    17,24;52:5,8,15;67:24;72:5, honorifics (1)                  27:10;60:25;70:14;84:9         25;81:24;82:2
    15;78:4,5,13;82:8;83:3,13;     11:4                       identity (32)                  individuals (3)
    84:12;85:13,16               hopefully (1)                  11:5;24:24;25:13;26:6,8,       13:22;64:16;84:7
  healthcare (3)                   7:17                         11,12,15,24;36:5,9;37:18;    individual's (2)
    14:24;71:14;74:23            hoping (1)                     43:7;46:12;65:18;67:14,18;     80:24;82:1
  heard (1)                        54:13                        68:15,22,24;69:4,10,17,24; induce (1)
    38:13                        hormonal (1)                   70:9;73:21,23;84:4,8;85:3,     18:18
  hearing (1)                      62:1                         20;86:7                      Induced (2)
    12:13                        hour (1)                     immediately (1)                  12:25;18:19
  held (1)                         39:9                         44:17                        infants (1)
    31:2                         However (1)                  impact (3)                       44:15
  help (6)                         9:16                         26:12;27:1;72:7              inferences (1)
    30:15;40:16,23;42:9;         Hull (1)                     importance (2)                   72:19
    44:14,24                       29:24                        72:6,18                      information (43)
  helped (1)                     hundred (1)                  important (10)                   10:9;12:24;15:5;18:17;
    31:1                           75:13                        21:19;42:4,13;46:10,14;        28:24;29:16;34:12,21;35:4,
  helps (2)                      hurry (1)                      72:13;74:20;77:22;78:1;        9;40:12;41:5,11;42:16;
    39:23;44:25                    66:1                         79:1                           44:18;45:12;47:13,15,25;
  Herchon (1)                    hypospadias (7)              include (2)                      48:2,11,15;49:5,9;50:24,25;
    42:11                          62:11;63:7,14,20,25;         18:17;77:19                    51:1,16;52:14,17;53:25;
  herein (1)                       64:16;66:10                included (1)                     54:14;55:14;60:1;63:17;
    71:13                                                       41:3                           70:19;75:12;76:17;78:8,11;
                                                  I
  Heron (1)                                                   includes (1)                     84:11,17;86:10
    42:11                                                       53:25                        informs (1)
                                 ID (2)
  Hi (1)                                                      Inclusion (1)                    39:19
                                   45:9,16
    6:10                                                        67:7                         initial (3)


  Min-U-Script®                www.LexitasLegal.com/Premier       Lexitas       888-267-1200               (9) happen - initial
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 101 of 114 PageID #: 2434
  Kayla Gore v.                                                                                                   Vanessa Lefler
  William Byron Lee                                                                                                May 22, 2020

    72:10;73:11,14                  13:24;57:5;60:12               49:20;75:17,18                  77:8;78:2;82:12,15,19,25;
  Injunctive (1)                  issues (1)                     key (1)                           83:6
    16:22                           74:22                          16:23                        laws (2)
  input (2)                       items (3)                      kind (4)                          80:1;82:7
    30:24;74:21                     48:21;76:16;77:19              21:15;49:18,19;85:25         lawsuit (1)
  inputs (1)                                                     kinds (1)                         13:20
                                                 J
    73:25                                                          44:21                        lawyers (2)
  instead (1)                                                    KN (1)                            9:7;41:11
                                  Jae (1)
    8:1                                                            11:1                         lead (2)
                                    7:11
  instructed (3)                                                 know (37)                         73:25,25
                                  Jaime (1)
    9:10;41:12,14                                                  8:21;9:15;14:4;15:8;         learn (2)
                                    10:25
  interest (8)                                                     17:12;20:22;22:1;31:15,17;      15:4;42:7
                                  January (2)
    20:24;26:13;51:23;85:8,                                        33:8,15;37:22;38:3;40:18,    learned (1)
                                    29:21;49:15
    8,14,18,18                                                     21;41:1;42:14;43:11,23;         29:16
                                  job (4)
  interested (1)                                                   44:4,19;45:14;46:2,14,17;    least (3)
                                    40:13;42:3,4;44:11
    27:7                                                           50:3;52:3;53:13;58:1;60:8;      45:3;50:14;72:20
                                  John (2)
  interjurisdictional (1)                                          63:11;67:15;74:15;78:3;      leave (1)
                                    6:23,24
    52:21                                                          84:19;85:21,24                  34:3
                                  joining (3)
  internally (1)                                                 knowledge (2)                  lecture (1)
                                    6:23;19:19;64:3
    75:2                                                           66:23;69:13                     26:15
                                  journal (3)
  International (10)                                             known (4)                      lectures (8)
                                    24:10;25:23;65:4
    20:6,14,18,18;21:24;22:5,                                      40:19;47:22;49:23;62:11         25:5,8,12,15;26:2,5;27:2,
                                  jurisdiction (2)
    8,10,12;24:11                                                                                  15
                                    80:21;81:23                                 L
  into (3)                                                                                      Lee (1)
                                  jurisdictions (1)
    45:1;47:16;55:6                                                                                90:2
                                    78:9                         laboratory (3)
  introductory (1)                                                                              Lefler (10)
                                  jury (2)                         21:22;22:9;24:17
    20:17                                                                                          6:9,13;7:12;12:1;47:5;
                                    34:13;35:5                   lack (3)
  involve (1)                                                                                      86:18,22,24;90:3,24
                                  just (21)                        65:16;66:5,7
    74:11                                                                                       Legal (2)
                                    6:4;10:21;11:20;14:3;        LAMBDA (1)
  involved (3)                                                                                     6:21;58:18
                                    16:25;23:10;27:4,23;37:22;     6:21
    19:11;31:19;61:10                                                                           legislators (1)
                                    41:18;43:10;44:5;49:16;      language (3)
  Iowa (1)                                                                                         79:24
                                    50:2,4,23;53:10;57:3;          70:4;82:12;83:6
    23:12                                                                                       less (1)
                                    64:20;77:2;83:11             large (1)
  IRB (1)                                                                                          76:5
                                                                   22:19
    42:5                                         K                                              lessons (1)
                                                                 last (7)
  issuance (1)                                                                                     29:16
                                                                   6:12;15:14;16:17;38:16;
    80:5                                                                                        LG (1)
                                  Kayla (2)
                                                                   54:5;65:12;83:9
  issue (2)                                                                                        10:25
                                    10:25;90:2
                                                                 law (12)
    12:19;82:19                                                                                 license (2)
                                  keep (3)
                                                                   6:25;29:6;58:12;70:1,4;
  issued (3)                                                                                       46:3,4


  Min-U-Script®                 www.LexitasLegal.com/Premier         Lexitas        888-267-1200        (10) Injunctive - license
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 102 of 114 PageID #: 2435
  Kayla Gore v.                                                                                               Vanessa Lefler
  William Byron Lee                                                                                            May 22, 2020

  licenses (3)                    59:1,4,10                    making (1)                     mean (4)
    69:10,16;70:12              logical (2)                      31:15                          26:8;52:10;66:1;77:2
  likely (1)                      58:20,25                     male (11)                      meaning (1)
    86:1                        long (7)                         54:2;56:18;57:1,5,13;          9:19
  Lim (1)                         18:10,10;19:15,25;29:18;       60:25;62:15;66:20;72:24;     means (1)
    7:11                          30:18;46:2                     73:4,20                        64:10
  limitations (1)               longer (1)                     male' (1)                      measure (2)
    70:1                          59:10                          55:25                          74:7;75:7
  line (1)                      Long-term (1)                  manage (1)                     meatus (1)
    9:18                          64:16                          18:21                          62:15
  link (2)                      look (13)                      manner (1)                     Medicaid (4)
    73:16;74:15                   24:6;43:16;47:7;52:22;         29:3                           71:5;72:21;73:22;75:11
  linkage (10)                    55:13,15,19;67:1;71:18;      many (11)                      Medical (8)
    42:8;71:14;72:4,7,14;         75:23;76:12;77:12;78:19        13:16;17:13;18:21;20:13;       28:24;29:12;45:9;61:4;
    74:1,7,12,22;75:8           looked (5)                       25:25;30:9;38:19,22;60:7;      63:16;64:17;66:5,7
  linkages (1)                    39:10;57:11;64:2,9,20          80:6;86:1                    medication (1)
    72:18                       looking (3)                    marked (12)                      9:23
  linked (1)                      16:17;27:25;50:8               16:10;17:23;31:25;32:15,     medicine (1)
    48:15                       looks (4)                        25;47:6;52:24;59:24;64:18;     23:14
  linking (1)                     22:24;24:4;25:6;29:22          71:20;76:24;79:8             meet (1)
    74:3                        lot (4)                        marriage (1)                     7:2
  list (1)                        26:23;40:12;42:7;74:11         18:18                        meeting (3)
    24:9                                                       match (4)                        39:10;64:21;77:2
                                               M
  listed (6)                                                     68:21;69:10;74:18,18         member (2)
    25:20,21;27:19;28:5,9;                                     matches (4)                      27:6;30:24
                                made (1)
    55:2                                                         70:18;71:9;74:5;75:13        members (1)
                                  9:9
  lists (3)                                                    matching (3)                     29:12
                                maintain (2)
    24:3;25:4;60:14                                              67:8,12;73:4                 membership (1)
                                  75:20;77:9
  literature (2)                                               maternal (3)                     22:19
                                maintaining (1)
    40:8;42:19                                                   42:20;51:12;52:4             mental (1)
                                  76:8
  little (2)                                                   matter (6)                       29:6
                                maintains (3)
    31:7;55:7                                                    6:19,22;10:24;17:3,7;        mentioned (1)
                                  48:20;58:16;68:24
  live (7)                                                       26:14                          24:14
                                maintenance (2)
    14:10;47:15;48:12;49:6;                                    matters (1)                    mentioning (1)
                                  78:20,25
    52:7,13;54:8                                                 32:6                           17:15
                                make (16)
  lives (1)                                                    may (6)                        mentorship (1)
                                  7:5,17;9:8;10:12,16;
    26:12                                                        9:7;10:23;33:12;82:23;         26:19
                                  11:21;31:17;33:11;35:1,12;
  local (1)                                                      83:5,22                      Merchant (1)
                                  61:17;62:1;63:18;65:9;
    30:3                                                       maybe (2)                        7:1
                                  72:19;85:24
  logic (3)                                                      43:24;44:16                  method (1)


  Min-U-Script®               www.LexitasLegal.com/Premier        Lexitas       888-267-1200           (11) licenses - method
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 103 of 114 PageID #: 2436
  Kayla Gore v.                                                                                                Vanessa Lefler
  William Byron Lee                                                                                             May 22, 2020

    74:14                        mother (1)                      75:20;76:8;77:9                 55:23;60:18,19
  methods (2)                      73:11                       nature (1)                    notes (2)
    20:20;74:6                   mother's (1)                    36:9                            55:21;56:15
  Middle (3)                       48:13                       NCHS (3)                      Nothing (1)
    19:7,21;22:3                 move (3)                        78:19;79:3,5                    34:2
  might (5)                        28:13;66:25;79:7            necessary (1)                 noticed (1)
    21:11;26:8,12;37:25;         much (5)                        67:6                            20:21
    74:14                          6:4,17;21:2;31:14;66:2      need (12)                     notwithstanding (1)
  military (1)                   multiple (1)                    7:24;9:14;10:8;14:1;            66:11
    22:11                          74:16                         16:16;33:9;34:6;37:22;      number (6)
  mind (2)                       must (4)                        44:21;59:16;66:2;87:1           14:8;44:20;45:13;53:18;
    34:2;46:21                     9:2,10;75:23;77:12          needed (2)                        54:21;75:9
  mine (2)                       myself (1)                      9:16;61:20                  numbered (1)
    10:3;24:11                     32:5                        needs (4)                         11:13
  minimum (1)                                                    8:13;9:17;34:22;62:4        numbers (1)
                                                 N
    77:19                                                      negative (1)                      44:15
  minutes (1)                                                    74:18
                                 name (11)                                                                    O
    47:1                                                       negotiate (1)
                                   6:12,18;11:24;12:1;
  mismatches (1)                                                 21:13
                                   38:13,15,16;80:24;82:1;                                   oath (1)
    70:12                                                      network (1)
                                   90:2,3                                                        8:6
  mission (1)                                                    29:6
                                 name] (3)                                                   Object (34)
    30:16                                                      neurobiology (2)
                                   55:16;56:11,12                                                33:7;35:7;41:7,8,8;42:24;
  Missouri (1)                                                   23:23;37:9
                                 names (2)                                                       45:22;46:13;57:23;61:1,9,
    23:5                                                       never (2)
                                   17:14;38:11                                                   18;62:2;63:10,15,22;64:7;
  Model (10)                                                     12:11;41:1
                                 narrative (1)                                                   65:1;66:14,22;70:15;73:6;
    20:19;21:18,20;79:13,22;                                   newborn (2)
                                   29:8                                                          74:2,24;76:1;77:15,25;
    80:2,14;81:19;83:3,12                                        44:14;67:16
                                 Nashville (1)                                                   80:12;82:10,16,21;83:4,19;
  modifying (1)                                                next (2)
                                   29:24                                                         85:4
    86:10                                                        8:11;68:12
                                 National (17)                                               objection (7)
  monitor (1)                                                  Nice (1)
                                   42:1;48:17;67:24;75:24;                                       9:8;27:23;33:12;34:15,
    29:4                                                         7:2
                                   76:13,15;77:13,21;78:3,5,                                     24;52:1;76:14
  monitoring (1)                                               ninth (1)
                                   10,12,14;82:8;83:2,13;                                    objections (2)
    40:10                                                        55:16
                                   84:11                                                         6:6;9:9
  month (2)                                                    nod (1)
                                 Nations (7)                                                 objective (1)
    38:4;90:22                                                   8:1
                                   20:20;21:14;22:6,19,21;                                       76:7
  months (3)                                                   nods (1)
                                   24:13;30:6                                                observable (1)
    19:17,18;49:14                                               9:4
                                 nation's (1)                                                    14:20
  more (9)                                                     None (3)
                                   84:23                                                     obtain (1)
    10:9;14:4;19:11;42:7,9;                                      17:11;27:20;43:8
                                 nationwide (3)                                                  23:6
    44:6;48:20;71:8;86:18                                      note (3)


  Min-U-Script®                www.LexitasLegal.com/Premier        Lexitas        888-267-1200          (12) methods - obtain
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 104 of 114 PageID #: 2437
  Kayla Gore v.                                                                                                   Vanessa Lefler
  William Byron Lee                                                                                                May 22, 2020

  obtained (1)                      28:1;29:18;30:21;31:20;        9:9;29:4                         29:5;42:21;51:12;52:5
    48:11                           32:8,12;33:14;37:20;41:16; open (3)                          outlier (2)
  obvious (1)                       43:25;46:20,24;47:9;48:25;     9:20;16:18;76:19                 84:23;85:6
    53:5                            49:22;50:1,9;51:5;53:1,23; opening (1)                       outreach (1)
  Occasionally (1)                  54:19,24;55:5,18;56:7,14;      62:16                            30:16
    9:7                             59:4,9,18,20,22;62:9,19;     opinion (15)                    outside (1)
  occur (1)                         66:5,25;67:3,19;68:12;         31:8,14;35:15,19,25;36:4,        66:15
    29:8                            70:20;71:1,3,22;80:10;         8,12,16,20;39:15;41:13,16; over (2)
  occurred (1)                      81:12,18;86:13                 60:24;61:2                       7:16;58:7
    53:19                         omits (1)                      opinions (6)                    overdoses (1)
  occurring (1)                     24:10                          31:7,11,13;32:9;35:20,22         29:2
    49:13                         on (101)                       optimal (1)                     own (4)
  occurs (1)                        7:18;11:19;13:23;14:3;         65:16                            40:17;41:4;73:17;79:25
    48:21                           15:10,16;16:6,16;17:12;      order (7)                       Oxford (2)
  October (1)                       20:17,21,23;21:1;22:6,7,9,     61:7;72:14,19;75:19;             24:15;25:24
    12:16                           11,20;25:10,20,21;26:23;       77:8;80:20;81:22
                                                                                                                 P
  off (2)                           27:4,19;28:5,9,13,15;29:14, Organization (4)
    46:25;86:15                     19,22;30:18,23,24;31:14;       24:12;30:2,11,16
                                                                                                 package (1)
  offering (9)                      32:24,25;33:9,18;35:1,25;    organizations (2)
                                                                                                    11:12
    35:15,19,22,24;36:4,8,12,       36:5,9,13,17,21;37:15,18;      22:12;30:8
                                                                                                 page (12)
    16,20                           40:17;47:8,13;48:20;49:3;    organize (1)
                                                                                                    16:17;32:23;47:8;48:4;
  Office (20)                       50:11;53:5,21;54:20;55:1;      30:15
                                                                                                    58:9;60:17;71:22;79:19;
    7:8,10;15:17,22;28:23;          56:1,19;57:6,13,16,17,20;    organs (2)
                                                                                                    80:15,16;81:9,13
    29:13;47:12;48:19;52:14;        59:11;61:2,7,15,16,17,20,      60:20,24
                                                                                                 Page/Line (1)
    57:20;58:15;67:23;71:4;         24,25;62:1,16;63:4,12;66:8, other (52)
                                                                                                    90:4
    75:23;76:11;77:11,23;78:6,      17,25;68:21;69:9;70:1,2,8,     15:23;18:25;19:14;21:25;
                                                                                                 pages (1)
    18;79:2                         10,24;71:22;72:7;77:7;         23:8;25:18,19;27:17,18,20;
                                                                                                    17:13
  officer (1)                       78:19,24;79:19;82:24;          28:4,5,7,8,11;30:9;35:18,
                                                                                                 paper (4)
    31:3                            83:15,23;84:2,7;86:6,11        23;38:11;39:25;40:21;41:3,
                                                                                                    22:6,7;24:12,15
  Offices (2)                     Once (2)                         5,17;43:5;45:24;46:6,7,8;
                                                                                                 paragraph (15)
    52:20;85:13                     13:18;70:21                    50:17;51:22;52:3,20;54:1;
                                                                                                    47:7,11;48:7;50:11;51:8,
  Oh (8)                          one (22)                         69:13;70:13,17;71:7;73:20;
                                                                                                    18;58:9;62:7;65:13;67:4,5,
    13:4;37:20;44:3;46:6;           9:7;11:13;24:4,4;38:13;        74:10;76:2,6;77:18;80:6;
                                                                                                    19,21;79:20;80:17
    65:2;71:24;81:5,12              43:22,23;44:11;47:7;48:25;     84:5,19;85:7,12,17,25;86:4,
                                                                                                 paragraphs (1)
  Okay (79)                         51:8;54:3,20;60:8;62:13;       8
                                                                                                    65:7
    6:15;8:11;9:14;11:17,18,        66:17,18;67:12;68:6;72:20; out (2)
                                                                                                 parameters (1)
    23;12:2,5,9,15,22;13:6,10;      74:14;75:12                    17:11;34:3
                                                                                                    42:15
    15:1,3,21;16:4,11,19,24;      ones (1)                       Outcome (2)
                                                                                                 parents (2)
    17:2,5,16,21;18:14;19:9,18,     25:21                          64:17;65:21
                                                                                                    44:16,25
    25;20:4,8,15;22:22;24:18;     only (2)                       outcomes (4)


  Min-U-Script®                 www.LexitasLegal.com/Premier           Lexitas       888-267-1200      (13) obtained - parents
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 105 of 114 PageID #: 2438
  Kayla Gore v.                                                                                            Vanessa Lefler
  William Byron Lee                                                                                         May 22, 2020

  part (2)                      perform (1)                  PhD (1)                         35:11
    17:13;40:10                   59:10                        23:11                      position (1)
  participate (1)               performance (1)              photo (2)                       19:16
    84:20                         59:1                         45:9,15                    positive (1)
  particular (4)                performed (6)                physical (1)                    74:17
    15:9;20:24;42:16;74:13        14:9,14,21,23;59:5,7         52:19                      possess (4)
  particularly (1)              performing (2)               picked (1)                      23:8,13,16,19
    39:17                         19:12;70:18                  69:19                      possible (5)
  partnership (1)               perineoscrotal (3)           piece (1)                       29:15;57:17,24;72:19;
    78:22                         63:25;64:15;66:10            45:1                          79:4
  party (1)                     period (5)                   pieces (2)                   potential (2)
    13:3                          19:4;31:5;49:19;54:25;       40:22;41:3                    72:7;73:12
  passion (1)                     58:3                       place (1)                    practices (2)
    21:25                       periods (1)                    84:7                          80:4;86:9
  passport (7)                    14:15                      places (1)                   preface (1)
    43:13;44:4;45:15,20,21;     permission (1)                 71:7                          79:18
    46:7,8                        44:17                      plaintiff (2)                Pregnancy (2)
  patients (1)                  permit (3)                     72:21;73:1                    13:1;18:20
    65:15                         69:21;83:25;86:5           plaintiffs (7)               premarked (8)
  PDF (3)                       permits (1)                    6:19,22,25;10:24;69:1,        16:5,12;17:22;31:22;
    79:19;80:16;81:9              83:14                        15;73:19                      32:13;53:2;60:2;64:13
  peer (3)                      permitting (1)               Planning (1)                 preparation (2)
    64:23;65:4,10                 84:24                        19:10                         39:2;40:4
  pending (1)                   person (13)                  please (5)                   prepare (3)
    9:20                          45:10;57:1,4,10;61:13,       8:14,21;9:15;11:24;81:14      39:4;40:16;58:13
  penis (1)                       22;68:14;69:21;70:2;82:23; pm (1)                       prepared (3)
    62:16                         83:23;84:1,25                87:9                          33:16;39:7;40:17
  people (9)                    personal (2)                 policies (1)                 prepares (1)
    27:3,5,9;64:4;66:19;          43:11;67:7                   85:23                         63:16
    68:20;69:8;70:7;86:5        persons (2)                  Policy (3)                   prescribed (2)
  people's (1)                    36:22;57:5                   19:10;76:7;84:23              81:1;82:3
    52:7                        person's (8)                 Political (4)                presence (1)
  per (1)                         26:11;57:12,17;67:13,17;     19:7;20:6,14;23:1             66:11
    54:21                         83:15,16;85:20             poor (1)                     presentations (8)
  percent (1)                   perspective (1)                73:25                         25:5,19,25;27:18;28:4,8,
    75:13                         75:1                       population (1)                  10;63:3
  percentage (1)                pertain (1)                    14:11                      presents (1)
    14:13                         42:19                      portion (4)                     24:7
  perfect (2)                   pertaining (1)                 43:13;50:14;77:17;86:19    president (2)
    74:5;75:12                    55:16                      portrays (1)                    31:4,4


  Min-U-Script®               www.LexitasLegal.com/Premier       Lexitas      888-267-1200            (14) part - president
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 106 of 114 PageID #: 2439
  Kayla Gore v.                                                                                              Vanessa Lefler
  William Byron Lee                                                                                           May 22, 2020

  prevent (1)                    76:7                       publish (1)                    R-A-C-H-E-L (1)
    9:24                       promotion (1)                  58:13                            38:15
  Prevention (3)                 26:21                      published (4)                  Rachel's (1)
    18:23;68:1;78:7            pronounce (1)                  22:6;65:4;79:15;83:13            38:13
  primary (6)                    6:12                       pull (1)                       Randi (1)
    22:4;38:25;40:3;64:23;     pronouns (1)                   16:5                             17:3
    67:22;73:10                  11:3                       purpose (7)                    rate (1)
  printed (1)                  protocols (2)                  29:9,11;30:12,14;68:12;          14:10
    11:14                        39:24;74:10                  73:4;80:13                   read (17)
  prior (1)                    prove (1)                    purposely (1)                      16:3;40:8;45:4;48:23;
    14:2                         45:9                         34:3                             50:21;56:2;58:19;60:21;
  privilege (1)                provide (7)                  purposes (3)                       65:22;66:3;68:4;69:11;
    41:10                        14:24;15:5;44:21;45:15;      49:21;57:19;58:5                 80:8;81:2;82:4,5;86:25
  probably (1)                   52:6,12;79:23              put (1)                        reading (4)
    40:2                       provided (6)                   21:16                            7:22;17:17;53:24;69:18
  procedure (3)                  41:6;50:15,24;53:3;60:2;                                  reads (1)
                                                                            Q
    80:23;81:25;83:17            62:4                                                          16:20
  procedures (1)               provider (2)                                                real (1)
                                                            quality (2)
    80:5                         61:5;63:16                                                    21:20
                                                              73:25;85:15
  process (2)                  providers (1)                                               really (4)
                                                            question (20)
    31:19;36:21                  14:24                                                         31:14;42:2;43:19;46:18
                                                              8:17;9:8,10,18,20;10:3,5,
  processes (1)                providing (1)                                               reared (2)
                                                              9;13:21;14:2;22:16;28:3;
    39:22                        85:14                                                         63:21;66:20
                                                              33:13;44:4;52:11;54:5,13;
  product (1)                  provision (1)                                               rearing (1)
                                                              61:12;76:5;82:22
    48:10                        83:2                                                          65:19
                                                            questions (15)
  profession (2)               psychiatry (1)                                              reason (2)
                                                              7:25;8:15,23;9:2;10:13,
    40:9,10                      37:3                                                          10:20,22
                                                              17;14:18,22;17:25;18:7;
  professional (1)             psychology (2)                                              reasons (1)
                                                              54:6;68:13;86:18,21,23
    28:14                        23:17;37:6                                                    70:1
                                                            quick (1)
  Professor (1)                Psychosexual (1)                                            recalling (1)
                                                              69:18
    19:7                         64:17                                                         17:14
                                                            quickly (1)
  program (4)                  Public (10)                                                 receipt (2)
                                                              64:9
    26:19,21;28:22;84:20         18:12;19:1;47:16;50:18;                                       80:19;81:21
  programs (2)                   51:12,17,24;52:8,15;54:9                   R              receive (1)
    67:8,13                    publication (3)                                                 11:9
  project (1)                    24:10;25:23,23             race (1)                       received (4)
    22:9                       publications (14)              48:17                            11:12;35:9;39:9;64:1
  promote (4)                    24:4,8,9,19,23;25:1,18;                                   recent (1)
                                                            Rachel (2)
    30:5;75:20;77:8;80:3         27:17;28:4,7,10,12;63:1;                                      46:5
                                                              38:9,15
  promoting (1)                  65:10                                                     recognize (2)


  Min-U-Script®              www.LexitasLegal.com/Premier       Lexitas         888-267-1200     (15) prevent - recognize
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 107 of 114 PageID #: 2440
  Kayla Gore v.                                                                                               Vanessa Lefler
  William Byron Lee                                                                                            May 22, 2020

    76:25;79:9                    74:19;82:17                  17:8;46:5                       84:21
  recollection (2)              regarding (3)                remind (1)                      requires (1)
    17:17,20                      12:19,20;62:20               37:21                           8:8
  recommended (1)               regards (1)                  render (1)                      reread (1)
    77:20                         82:23                        31:8                            81:14
  record (13)                   registrars (1)               renew (1)                       Research (28)
    9:9;11:25;45:9;46:25;         79:23                        46:2                            19:5;20:20;21:15;22:1,5,
    53:6;55:24;56:17;57:12;     registration (1)             repeat (2)                        11;26:19;39:16;40:7;42:17;
    60:19;63:13;67:8;84:8;        80:4                         82:14,18                        47:17;50:19;51:13,17,25;
    86:15                       regularly (1)                rephrase (3)                      52:16;54:16;58:5;62:20,22;
  recorded (9)                    42:2                         8:22;28:3;52:10                 64:23;72:5,15;74:10,13;
    6:8;8:3;49:2,3;51:9,23;     regulation (2)               report (5)                        75:1,11;85:10
    53:21;63:8,12                 81:1;82:3                    17:3,6;84:11,13,17            researchers (9)
  recording (2)                 Regulations (6)              reported (1)                      19:1;39:25;42:6;50:16,
    7:19;78:20                    79:14,22;80:1,2;82:7;        47:13                           24;74:6;75:6;85:15;86:2
  records (27)                    85:23                      reporter (3)                    reserved (1)
    29:7;32:6;52:20;57:25;      relating (1)                   7:21;8:12;9:3                   6:6
    58:16;61:11;68:21;69:3;       34:7                       reporting (5)                   resolution (5)
    70:11;71:4,15;73:2,4,17,22; Relations (5)                  18:21;28:16,21;52:4;            20:19,23;21:1,24;22:8
    74:23;75:21,23;76:9,11;       20:7,14,18;22:5,10           84:21                         resolve (2)
    77:10,12,23;78:19;79:2;     relative (1)                 reports (9)                       21:9;74:22
    81:11;85:12                   14:10                        14:7;17:10;35:13,16,18;       resource (1)
  Recordsextracts (1)           release (2)                    75:22;76:10;77:11,18            72:5
    47:13                         39:25;40:11                represent (2)                   resources (1)
  refer (4)                     relevant (3)                   6:18;46:15                      29:14
    10:23;62:10;65:7;68:13        15:6;26:13;40:13           representation (1)              respect (5)
  referenced (1)                reliability (1)                22:18                           15:19;24:17;35:10;86:9,
    51:18                         35:6                       representatives (2)               10
  referred (3)                  reliable (1)                   50:16;78:23                   respects (2)
    16:25;43:21;78:15             85:15                      representing (6)                  33:3,6
  referring (5)                 Relief (1)                     6:21,24;7:8;9:11;13:2,3       responding (1)
    11:2;27:9;58:22;68:14;        16:22                      reproductive (1)                  35:17
    81:15                       rely (1)                       14:12                         response (2)
  refers (1)                      39:15                      request (1)                       35:15;53:14
    68:8                        remain (4)                     52:14                         responses (2)
  reflect (6)                     55:15;57:19;58:7;60:1      requests (1)                      7:23;16:23
    46:11;69:3,16;70:9;         remember (8)                   42:5                          responsibilities (5)
    73:23;86:7                    15:2,15;17:17;38:4,8,10;   required (1)                      18:15;30:23;42:3;44:12;
  regard (6)                      45:23;46:1                   77:18                           58:12
    21:4;22:14;38:2;41:20;      remembering (2)              requirements (1)                responsibility (2)


  Min-U-Script®               www.LexitasLegal.com/Premier       Lexitas        888-267-1200
                                                                                         (16) recollection - responsibility
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 108 of 114 PageID #: 2441
  Kayla Gore v.                                                                                                Vanessa Lefler
  William Byron Lee                                                                                             May 22, 2020

    42:5,10                       rotate (1)                   second (5)                      serve (5)
  responsible (5)                   55:10                        16:16;60:17;70:24;79:19,        13:10;28:15;29:22;73:4;
    75:24;76:13;77:13,20;         routine (1)                    20                              80:3
    78:14                           72:4                       section (15)                    served (4)
  result (2)                      row (2)                        70:23;71:3;72:1,2;73:5;         29:18;30:18,20;31:2
    74:16;83:17                     55:20;56:7                   77:5,16;80:17;81:7,10,14,     service (2)
  resulting (1)                   rules (1)                      16;83:6,7,21                    14:25;28:14
    62:15                           39:22                      Security (24)                   services (1)
  results (1)                                                    18:24;20:19;22:7,14,21;         73:13
                                                  S
    72:8                                                         24:13;43:10;44:14,15,18,      serving (1)
  résumé (13)                                                    20,22;45:4,12;48:16;68:2,9,     22:2
                                  sadly (1)
    18:3,4,8;19:21;20:21;                                        11,21,24;69:2;70:10;73:22; set (1)
                                    56:22
    22:25;24:3,6;25:22;27:25;                                    84:18                           28:10
                                  Safety (2)
    28:6,9,15                                                  Sedgwick (1)                    sets (2)
                                    68:8,11
  returns (1)                                                    7:11                            67:7;75:14
                                  same (8)
    77:18                                                      seeking (1)                     setting (1)
                                    8:12;11:6;34:24;49:17;
  revealing (1)                                                  31:17                           45:18
                                    56:4;67:17;84:20,21
    40:14                                                      seeks (1)                       seven (1)
                                  Sara (1)
  Review (4)                                                     30:4                            58:9
                                    7:11
    24:11;42:5,19;74:10                                        seem (1)                        sex (53)
                                  Sasha (1)
  reviewed (10)                                                  45:23                           15:10;31:16;35:25;36:3;
                                    6:18
    16:1;17:2,5,9;35:13;39:6;                                  select (1)                        42:20;49:2,3;51:9,23;52:4;
                                  saying (2)
    57:16;64:23;65:4,10                                          29:1                            53:21;54:2,21;55:1,25;
                                    8:2;44:2
  reviewing (1)                                                selected (1)                      56:18;57:5,10,12;60:14,20,
                                  scenarios (1)
    49:16                                                        28:9                            24;61:7,16,25;63:8,12,19;
                                    21:21
  reviews (1)                                                  selection (1)                     65:16;66:8;67:6;68:15,20;
                                  school (1)
    58:16                                                        24:8                            69:8,22,23;70:2,7;71:7;
                                    22:2
  revision (1)                                                 send (1)                          73:20,24;80:21;81:23;
                                  Science (4)
    79:25                                                        44:17                           82:24;83:14,16,23;84:3,13;
                                    19:7;20:6,14;23:1
  right (7)                                                    sense (1)                         85:1,1;86:6,10
                                  scope (1)
    16:24;24:5;55:20;56:5;                                       22:18                         shall (3)
                                    66:15
    66:25;86:25;87:2                                           sent (2)                          77:19;80:25;82:2
                                  screen (2)
  risks (1)                                                      11:10;69:12                   share (5)
                                    11:19;16:7
    74:3                                                       sentence (5)                      11:19;16:6;19:13;52:17;
                                  screening (1)
  role (10)                                                      58:10;65:12;66:18;67:5;         54:11
                                    67:16
    12:22,23;13:11,14,17;                                        83:9                          shared (3)
                                  scroll (1)
    15:23;19:16;22:2;31:15;                                    sentences (1)                     54:7,15;71:5
                                    16:16
    61:10                                                        79:21                         shares (1)
                                  Sebold (1)
  roles (1)                                                    series (1)                        44:13
                                    17:6
    68:25                                                        54:5                          sharing (3)


  Min-U-Script®                 www.LexitasLegal.com/Premier       Lexitas      888-267-1200       (17) responsible - sharing
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 109 of 114 PageID #: 2442
  Kayla Gore v.                                                                                                    Vanessa Lefler
  William Byron Lee                                                                                                 May 22, 2020

    18:25;68:10;85:23               82:23                          82:13                         state's (3)
  Shayne (1)                      six (3)                        spell (1)                         15:12;18:16;31:15
    17:6                            47:8;48:4;58:9                 38:12                         Statistical (27)
  SHEET (1)                       Social (17)                    spoke (2)                         19:5;47:23,25;48:1,10;
    90:1                            18:23;43:10;44:14,15,18,       39:2,12                         49:1,20,23,24;51:1,19;
  SHEW (45)                         20,22;45:4,12;48:16;68:1,    spoken (1)                        53:22;54:15,18;56:1,4,19;
    7:6,6;27:23;33:7,11;            21,23;69:2;70:10;73:21;        38:19                           57:6,9,20;58:1,5,17,21,22;
    34:15,24;35:7;38:7;41:7;        84:17                        SSA (1)                           59:6,11
    42:24;45:22;46:13;52:1;       solely (1)                       68:2                          Statistics (49)
    53:5;57:23;61:1,9,18;62:2;      35:1                         standardized (1)                  12:8;18:11;19:3;24:20,
    63:10,15,22;64:7;65:1;        someone (1)                      48:16                           21;25:9,11;26:3;31:19;
    66:14,22;70:15;73:6;74:2,       68:14                        stands (1)                        32:6;34:18;39:17,18;42:2,
    24;76:1,14;77:15,25;80:12; something (2)                       17:11                           6;48:18,20;49:12;52:15;
    82:10,16,21;83:4,19;85:4;       8:21;33:9                    start (2)                         57:20;58:7,14,16;67:23,25;
    86:22,23;87:5                 sometimes (1)                    8:15;47:1                       74:11;75:10,25;76:13;
  shopping (1)                      44:16                        started (2)                       77:14,21;78:4,6,13,14,21;
    21:8                          soon (1)                         7:15;11:23                      79:14,24;80:1,7;82:9;83:3,
  Short (2)                         49:6                         state (48)                        12,14;84:12,24;85:9,13,19
    47:3;86:16                    sorry (21)                       11:24;12:24;13:4,6,7,22,      step (1)
  show (2)                          13:25;21:6;33:24;34:9;         24;14:7,9,12,21,23;15:18,       14:1
    31:20;61:6                      38:12,18;46:5;52:11;53:10;     23;16:23;18:25;19:8,14,21; steward (1)
  showed (2)                        54:3;65:2,25;66:6;70:24;       28:23;45:17;48:22;52:20;        18:24
    57:5,9                          71:24;72:25;81:3,6,12,13,      53:19;58:12,14;60:13;68:3, still (1)
  showing (4)                       20                             6;69:25;70:13,17;76:2,20;       81:3
    16:11;53:2;59:25;64:13        sounds (2)                       79:13,21,23,24,25;80:6,22; stipulate (1)
  shows (3)                         21:23;72:12                    81:24;82:12;83:6,12,22;         6:5
    54:20,24;57:7                 source (2)                       85:12,22                      stop (2)
  sign (1)                          24:22;62:23                  statement (4)                     49:19,19
    86:25                         sources (1)                      43:23;66:17;68:7;80:11        stopped (1)
  signature (1)                     62:13                        statements (5)                    58:4
    32:24                         speak (7)                        32:22;35:12,23;39:6;40:4      Strike (3)
  significant (1)                   8:11;34:17;36:2;38:1,5;      states (36)                       34:10;66:6;83:10
    20:23                           43:9;85:21                     16:22;30:9,10;47:11;          strong (2)
  similar (6)                     Specialist (1)                   48:7;50:12;51:9,22;52:3;        59:17;85:14
    30:8;84:11,17;85:8,18,25        19:5                           58:10;65:14;67:5,21;71:4;     structured (1)
  simulations (1)                 specific (3)                     72:2,3;76:6,16;78:8,9;80:3,     39:23
    21:18                           29:5;40:20;53:25               18;81:19;83:9,25;84:5,6,10, studies (3)
  situation (1)                   specifically (10)                13,16,19;85:7,17,22;86:1,5      21:21;41:20,22
    85:6                            17:11,15;26:16;28:25;        states' (1)                     study (7)
  situations (1)                    60:9;64:8;69:5;77:3;79:20;     86:8                            64:14,19,23;65:6;72:6,


  Min-U-Script®                 www.LexitasLegal.com/Premier         Lexitas        888-267-1200               (18) Shayne - study
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 110 of 114 PageID #: 2443
  Kayla Gore v.                                                                                                 Vanessa Lefler
  William Byron Lee                                                                                              May 22, 2020

    17;74:5                       surgery (1)                     71:5;73:2,8,15               Thanks (4)
  studying (1)                      65:19                       Tennessee (43)                    6:17;8:20;87:5,6
    39:19                         Surgical (4)                    7:7,9;12:3,21;13:5,6,7,24;   theory (2)
  style (1)                         64:17;80:23;81:25;83:17       15:10,18,23;19:8,19,21;         21:8,17
    40:20                         surveillance (8)                22:3;28:16,20,22;47:14,22; things (1)
  subject (3)                       47:17;50:18;51:13,17,25;      48:9;49:1,22;53:20;58:12;       10:21
    26:14;37:15,18                  52:9,16;54:10                 68:2,6,8;69:20,25;75:22;     think (16)
  submit (3)                      sworn (3)                       76:10,22;77:5,11,23;78:15,      10:22;26:10;27:24;47:8;
    13:13;45:14,19                  6:2;7:13;90:21                18;79:2;82:12,15,19,25          50:7;56:12;66:3;67:17;
  submitted (3)                   System (16)                   Tennessee-issued (4)              69:11;76:5;77:22;79:1,5;
    45:25;58:2,3                    28:17,21;47:23,25;48:1,       69:9,16;70:11;73:23             80:16;84:6,6
  Subscribed (1)                    10;49:2,23;57:6;58:17,21;   Tennessee's (5)                thinking (1)
    90:21                           75:21;76:9;77:10;80:7;        15:7;82:6;84:22;85:8,18         26:18
  subsection (3)                    84:23                       term (2)                       third (2)
    77:7;78:15;81:17              systems (3)                     62:24;64:2                      22:8;79:20
  subsequent (1)                    49:2;74:16;75:3             Termination (2)                those (30)
    42:17                                                         12:25;18:19                     11:15;18:22;25:19;26:2,
                                                 T
  subset (1)                                                    terminations (1)                  5;27:2,18;28:5,8,11;29:8;
    77:16                                                         18:19                           35:17,23;38:23;39:11;
                                  table (4)
  substance (1)                                                 terminology (1)                   41:22;43:3,20;44:24;47:21;
                                    53:24;54:3,20;55:6
    37:24                                                         64:9                            52:7,13;54:8,15;74:22;
                                  taking (1)
  substantive (1)                                               terms (5)                         75:14;76:11,19;84:10,16
                                    46:21
    40:14                                                         14:8,23;39:21;58:14;         though (2)
                                  talk (4)
  success (1)                                                     65:17                           72:22;83:11
                                    22:13;26:15;31:6;43:15
    27:1                                                        terrible (1)                   three (6)
                                  talked (3)
  sufficient (2)                                                  50:2                            19:17,18;25:4;32:23;
                                    24:16;27:20;39:11
    45:11;83:22                                                 test (1)                          38:21;50:11
                                  talking (2)
  suicides (1)                                                    59:10                        through (8)
                                    50:5;83:7
    28:25                                                       tested (1)                        11:13;17:12;42:7;52:20;
                                  Tara (1)
  summary (1)                                                     21:21                           55:5,13;59:1;76:10
                                    6:20
    53:18                                                       testified (6)                  Throughout (1)
                                  taught (2)
  supervise (2)                                                   7:13;12:12,14;14:6;             10:23
                                    20:13,17
    18:15;32:5                                                    15:20;54:10                  times (3)
                                  Taylor (3)
  sure (19)                                                     testify (2)                       13:16;38:19,21
                                    17:6;35:14,21
    11:21;13:9;31:17;44:1,3,                                      8:9;13:16                    title (2)
                                  teach (1)
    7,9;45:17;52:12;61:12,19;                                   testimony (6)                     12:6,7
                                    20:11
    62:3;64:12;70:16,22;73:15;                                    7:22;9:25;13:14;14:5,17;     titled (1)
                                  team (1)
    76:2;81:16;85:5                                               32:9                            64:14
                                    29:17
  surface (1)                                                   tests (2)                      today (13)
                                  TennCare (4)
    62:16                                                         59:2,5                          6:17;7:10;8:6;9:25;


  Min-U-Script®                 www.LexitasLegal.com/Premier        Lexitas        888-267-1200            (19) studying - today
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 111 of 114 PageID #: 2444
  Kayla Gore v.                                                                                                Vanessa Lefler
  William Byron Lee                                                                                             May 22, 2020

    10:12;11:11;39:3,10;56:5;     trying (3)                      26:9;34:13;42:14;43:1,6,       52:3;73:9;74:11;86:1
    64:3,21;86:18;87:2              44:24;46:1;81:4               19;44:25;50:23;54:12;57:3; used (15)
  today's (1)                     turn (13)                       69:25;73:7;77:4;82:22;         40:3;41:25;42:17,25;
    39:5                            16:4;17:21;31:21;32:13,       83:1,20;85:11                  43:2,6;47:16;51:11,16;
  together (2)                      23;47:5;51:8;55:11;56:7;    understanding (8)                62:12;67:8,16;71:8;85:9,19
    21:16;45:11                     59:22;64:11;76:21;80:15       30:5;39:21;47:10;55:14;    users (3)
  tool (1)                        turning (2)                     66:6;78:17;82:15,18            50:17;58:15;67:22
    45:6                            54:3;60:17                  understood (5)               uses (2)
  tools (1)                       two (9)                         8:23;9:21,22;43:22;68:17       45:17;67:12
    75:7                            21:12;24:3,9,18;38:21;      uniformity (4)               using (5)
  topic (1)                         43:20;48:7;55:6;74:5          75:20;76:8;77:9;80:3           11:3,11;51:23;73:1,16
    21:2                          type (2)                      United (9)
                                                                                                             V
  total (2)                         39:18;65:6                    20:19;21:14;22:6,19,21;
    14:8;48:19                    types (1)                       24:13;30:6,10;78:9
                                                                                             valid (1)
  training (2)                      65:19                       University (3)
                                                                                                 75:2
    23:22;39:16                   typically (2)                   19:8,22;23:12
                                                                                             validity (4)
  trans (1)                         63:7;66:20                  unknown (8)
                                                                                                 58:18,20,25;76:4
    84:25                                                         55:2;57:7,10;60:15;
                                                  U                                          valuable (1)
  transcript (1)                                                  61:14,23;63:8;66:21
                                                                                                 72:5
    7:21                                                        unless (1)
                                  uh-huhs (1)                                                values (1)
  transgender (12)                                                9:10
                                    9:5                                                          48:13
    11:1;27:3,9;36:22;68:13,                                    up (8)
                                  uh-uhs (1)                                                 VANESSA (5)
    19;69:7,21;70:7;73:19;                                        16:6,17;47:1;61:17;62:1;
                                    9:5                                                          7:12;12:1;87:6;90:3,24
    84:1;86:5                                                     64:2,9;69:19
                                  UN (1)                                                     variable (1)
  transition (1)                                                update (9)
                                    22:14                                                        26:13
    36:21                                                         61:15,24;62:4;69:8,21;
                                  unaltered (1)                                              variables (1)
  treated (1)                                                     70:7;84:1,25;86:5
                                    57:19                                                        75:5
    26:25                                                       updating (1)
                                  UNA-USA (3)                                                variety (3)
  treatment (1)                                                   49:20
                                    29:23;30:2,3                                                 30:22;73:8;75:5
    36:17                                                       upon (3)
                                  unbiased (1)                                               ventral (1)
  trend (1)                                                       39:15;80:19;81:21
                                    72:18                                                        62:16
    14:20                                                       up-to-date (1)
                                  uncertain (1)                                              venue (1)
  trial (2)                                                       18:4
                                    34:25                                                        21:8
    12:12,14                                                    urethra (1)
                                  under (4)                                                  verbally (1)
  true (1)                                                        62:15
                                    8:6;9:23;58:12;81:10                                         7:24
    9:24                                                        urethral (1)
                                  undergraduate (1)                                          verification (1)
  truthfully (1)                                                  62:15
                                    23:9                                                         67:13
    8:9                                                         use (13)
                                  understand (23)                                            verify (3)
  try (5)                                                         11:20;22:9;24:21;25:11;
                                    8:5,7,20;10:3;11:7;13:21;                                    58:25;70:14;85:19
    8:16,22;9:15;29:7;70:13                                       34:18;43:4,9,12;44:10;


  Min-U-Script®                 www.LexitasLegal.com/Premier        Lexitas       888-267-1200            (20) today's - verify
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 112 of 114 PageID #: 2445
  Kayla Gore v.                                                                                                Vanessa Lefler
  William Byron Lee                                                                                             May 22, 2020

  version (2)                      23:4,11                       12:2,3;15:6;19:15,25;           37:2,5,8,11,14,17
    46:3;57:11                   what's (6)                      20:5,23;22:13;26:18;34:7,
                                                                                                             1
  vice (1)                         16:4,11;17:21;31:21;          13;35:11;39:19;78:22
    31:4                           47:6;53:2                   worked (6)
                                                                                             1 (5)
  video (1)                      whenever (2)                    14:3;15:16,17,21;19:20;
                                                                                                 16:5,10,12;69:12,19
    7:19                           9:16;79:4                     20:2
                                                                                             10 (3)
  Violent (4)                    Whereupon (1)                 works (1)
                                                                                                 76:22,24;80:15
    28:16,20;29:3,8                87:8                          6:21
                                                                                             11 (4)
  virtually (1)                  wherever (1)                  worksheets (1)
                                                                                                 11:12,13;79:7,8
    7:11                           35:9                          42:1
                                                                                             15 (1)
  vitae (1)                      whether (10)                  world (1)
                                                                                                 49:14
    24:7                           13:22;14:19;15:8;22:17;       21:20
                                                                                             18 (1)
  Vital (54)                       34:25;54:7,14;76:6;80:23;   wrap-up (1)
                                                                                                 40:20
    12:8;18:11,16;19:3;            81:25                         87:1
                                                                                             19 (1)
    24:19,21;25:9,11;26:3;       whose (2)                     write (1)
                                                                                                 81:9
    31:18;32:6,6;34:18;42:6;       54:25;68:14                   40:19
                                                                                             1980 (2)
    47:12;48:19;52:15,20;        William (1)                   writer (1)
                                                                                                 53:20;54:21
    57:20,25;58:13,16;61:11;       90:2                          50:3
                                                                                             1992 (1)
    67:23;74:11;75:10,21,23,     Winemiller (1)                writing (2)
                                                                                                 79:15
    24;76:9,11,13,17;77:10,12,     6:24                          40:20;41:4
                                                                                             1A (4)
    13,21,23;78:8,10,14,19,21; wish (2)                        written (3)
                                                                                                 51:9,18;65:7,9
    79:2,13,24;80:1,7;81:10;       33:23,25                      13:13;41:1;62:25
                                                                                             1B (2)
    83:12;84:24;85:9,12,19       within (2)                    wrote (1)
                                                                                                 62:7;65:7
                                   49:10;51:1                    20:25
                  W                                                                          1C (4)
                                 Without (4)
                                                                              X                  67:4;70:23;71:3;73:5
                                   37:20,24;40:14;46:3
  wait (1)                                                                                   1st (1)
                                 Witness (11)
    33:9                                                       XY (1)                            18:13
                                   6:2,10,13;7:2;33:14;
  waiting (1)                                                    64:16
                                   46:22;47:2;59:18;65:2;                                                    2
    53:13
                                   87:7;90:3                                  Y
  wanted (2)
                                 woman (1)
                                                                                             2 (3)
    11:20;55:12
                                   73:19
                                                               y'all (1)                         17:22,23;18:12
  wanting (1)
                                 women (7)
                                                                 86:14                       2:54 (1)
    22:17
                                   11:1;14:11;26:20,22;
                                                               year (6)                          87:9
  way (7)
                                   27:5,9,10
                                                                 14:8;29:21;49:10,13;        2005 (1)
    10:6;15:10;40:3;55:20;
                                 women's (1)
                                                                 54:21;59:11                     56:22
    58:6;66:15;83:20
                                   26:24
                                                               years (3)                     2006 (1)
  ways (4)
                                 words (2)
                                                                 20:3;30:20;40:21                23:7
    26:24;42:16;43:5;73:8
                                   9:3;13:19
                                                               yourself (6)                  2014 (1)
  Westminster (2)
                                 work (14)


  Min-U-Script®                www.LexitasLegal.com/Premier        Lexitas        888-267-1200           (21) version - 2014
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 113 of 114 PageID #: 2446
  Kayla Gore v.                                                                       Vanessa Lefler
  William Byron Lee                                                                    May 22, 2020

    71:13                         52:23,24;53:3;54:20
  2015 (1)                      68-3-202 (2)
    24:4                          76:23;78:16
  2017 (1)
                                               7
    24:5
  2018 (3)
                                7 (2)
    18:13;53:20;54:22
                                  59:23,24
  2019 (6)
    12:17;29:21;38:3;39:1;                     8
    49:15,18
  2020 (1)
                                8 (2)
    90:22                         64:14,18
  21 (6)
    80:16,17;81:10,13,14,16                    9

                 3              9 (2)
                                  71:19,20
  3 (6)
    31:22,25;47:6;50:12;
    58:8;67:20
  3:51 (1)
    86:14
  300 (1)
    48:21

                 4

  4 (6)
    32:14,15,25;51:5;62:6;
    67:2
  43 (1)
    54:24
  46 (1)
    64:16
  48 (2)
    83:25;84:6

                 6

  6 (4)



  Min-U-Script®               www.LexitasLegal.com/Premier   Lexitas   888-267-1200     (22) 2015 - 9
Case 3:19-cv-00328 Document 93-16 Filed 05/29/20 Page 114 of 114 PageID #: 2447
